Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 1 of 86

JS dd (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of th
purpose of initiating the civil docket sheet.

I.

(a) PLAINTIFFS

CIVIL COVER SHEET

Don Wade, Sr, and Felicia Wade, h/w

She a RISER

(b) County of Residence of First Listed Plaintiff

Philadelphia, PA

(EXCEPT IN U.S. PLAINTIFE CASES)

Hiv

iq” Be

Ese (BABPREN a WEINBERG)

815 Greenwood Ave, ‘Suite 22
Jenkintown, PA 19046

(215) 576-0100

iG

DEFENDANTS

NOTE:
Besorne 8 (Hf Known,
Bryan SEEN es

Four Penn Center,

 

County of Residence of First Listed Defendant

‘Philadelphia, PA 19103

USAA Insurance Company

Bexar, TX

ement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(POST & SCHELL, P.C.)

“3th Fi.
(215) 587-1182

1600 John F. Kennedy Blvd.

 

IL. BASIS OF JURISDICTION (Place an “X" tn One Box Only)

o

a

| U.S. Government
Plaintiff

2 U.S. Government
Defendant

O 3 Federal Question
(U.S. Government Not a Party)

Ad Diversity
(Indicate Citizenship of Parties in lrem {1

 

IV. NATURE OF SUIT (Place an x“ in One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "“X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State x1 O | Incorporated or Principal Place o4 04
of Business In This State
Citizen of Anather State O 2 O 2 Incorporated and Principal Place o5 os
of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation o6 o6

Foreign Country

Click here for: Nature of Suit Code Descriptions

 

T=. OTHER STATUTES =]

 

 

 

 

 

 

 

540 Mandamus & Other
550 Civil Rights
555 Prison Condition

OD 446 Amer. w/Disabilities -
Other
CF 448 Education

 

 

 

Oj 465 Other Immigration
Actions

{ CONTRACT TORTS FORFEITURE/PENALTY | - BANKRUPTCY:
& 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal © 376 Qui Tam (31 USC
OD 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
DO 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS {0 410 Antitrust
& Enforcement of Judginent Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
O 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal O 835 Patent - Abbreviated © 460 Deportation
Student Loans CF 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR = SOCIAL SECURITY 25] 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud o 710 Fair Labor Standards OC 861 HIA (1395ff) O 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle 0 37] Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commoadities/
O 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)} Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 890 Other Statutory Actions
O 196 Franchise Injury © 385 Property Damage O 740 Railway Labor Act D0 865 RSI (405(z)) O 89} Agricultural Acts
OJ 362 Personal Injury ~ Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Matpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY. =. “CIVIL RIGHTS) 2 PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX-SUITS Act
O 210 Land Condemnation Cj 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff CO 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
G 230 Rent Lease & Ejectment OD 442 Employment 0D 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 530 General 0 950 Constinutionality of
O 290 All Other Real.Property O 445 Amer. w/Disabilities - | 535 Death Penalty “IMMIGRATION. State Statutes
Employment Other: O 462 Naturalization Application
a
a
a
o

 

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

O 6 Multidistri

ct

O 8 Multidistrict

Ol Original (K2 Removed from O 3° Remanded from O 4 Reinstatedor © 5 Transferred from fultidi
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VL CAUSE OF ACTION

28 USC Section 1332

Brief description of cause:

 

Insurance contract and insurance bad faith action

Cite the U.S. Civil Statute under which you are filing (Do aot cite jurisdictional statutes unless diversity):

 

 

 

 

 
 

 

VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. *»75,000,00 JURY DEMAND: O Yes XNo
VL RELATED CASE(S)

IF ANY (See instructions): JUDGE DOCKET NUMBER 7
DATE SIGNATURE OF ATTORNEY 4
06/21/2019 a 2 ee
FOR OFFICE USE ONLY —

Cana 7 f (fa
APPLYING (rp “ JUDGE MAG, JUDGE

RECEIPT #

AMOUNT
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 2 of 86

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicaie the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 2713 N. 46th St., Philadelphia, PA 19131

 

Address of Defendant: 9800 Fredericksburg Road, San Antonio, TX 78288

 

2713 N. 46th St., Philadelphia, PA 19131

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated: _

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No

numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ No
case filed by the same individual?

. . . e . neces “a, » + + . . ‘ +
I certify that, to my knowledge, the within case (1 is / 2) is not related to-any/Case-troW pending or within one year previously terminated action in
this court except as noted above. - ° a

ae lon
pare, 06/21/2019 EO PABLO Lx 205953

  

"

 

, A Aughes-at Last] ProSe Plainyilf Attorney ID. # (if applicable)

 

CIVIL: (Place a V in one category only)

a

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases All other Diversity Cases

Social Security Review Cases (Please specify):

Labor-Management Relations
Civil Rights

DOOOOOOOE

 

—- O-

All other Federal Question Cases
(Please specify):

OOOOOOHOAOOoOoO =

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

Bryan M. Shay, Esq.

, counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

a Relief other than monetary damages is sought. er 5
AS ee

06/21/2019 —_ CL —x

 
 
   
 

  

ae"
oO

205953

Attorney LD. # (if applicable)

DATE:

 

/Auorney-at

» £Pro Se Plainti
NOTE: A trial de novo will be a trial by jury only if there has been conip lance wath F.REP 38"

 

Civ. 609 (5/2018)

 
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 3 of 86

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DON WADE, SR., and FELICIA WADE, h/w_)
)
Plaintiffs )
) CIVIL ACTION
v. )
) NO.
USAA INSURANCE COMPANY, )
)
Defendant )

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the

track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

  
 

 

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, ( )
(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos, ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) ( )

| (f) Standard Management — Cases that do not fi y ghhe of the other tracks. (x)
ED AL, A

6/21/2019 2 Ge: ? _ 7 Defendant
Date Bryati M, Sk » Attornsy-ablaw Attorney for

(215) 587-1182 (215) 587-1444 bshay@postschell.com

Telephone FAX Number E-mail Address

(Civ. 660) 10/02
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 4 of 86

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DON WADE, SR., and FELICIA WADE, h/w_ )
)
Plaintiffs )
) CIVIL ACTION
v. )
) NO.
USAA INSURANCE COMPANY, )
)
Defendant )

NOTICE OF REMOVAL

Defendant USAA General Indemnity Company, improperly named in Plaintiff's
Complaint as “USAA Insurance Company” (“USAA GIC”),’ by and through its undersigned
counsel, hereby removes the above-captioned action pursuant to 28 U.S.C. § 1441, et seq. In
support thereof, USAA GIC avers as follows:

The Parties and Background

1, This action alleging claims for breach of insurance contract and statutory
insurance bad faith arises from a dispute between plaintiffs Don Wade, Sr. and Felicia Wade, and
USAA GIC regarding Plaintiffs’ claim for insurance coverage in connection with alleged wind
damage that occurred to their home on or about October 8, 2018. Plaintiffs seek coverage for
this alleged property damage under a policy of homeowners’ insurance issued to Plaintiffs by
USAA GIC (the “Policy”).

2. A copy of Plaintiffs’ Complaint (to which a copy of the Policy is attached) is

attached hereto as Exhibit “1.”

 

' As the relevant insurance policy was issued to Plaintiffs by USAA GIC, it is USAA GIC that is the proper
defendant in this matter. The undersigned counsel will consult with counsel for Plaintiffs in order to obtain a
correction of the caption via a stipulation of the parties.
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 5 of 86

3. Plaintiffs’ Complaint was filed with the Court of Common Pleas of Philadelphia
County on or about May 20, 2019. See id.

4. Plaintiffs’ Complaint was served on USAA GIC via certified United States mail
on or about May 23, 2019. See Exhibit “2.”

5. Plaintiffs Don and Felicia Wade are individuals who reside at the property at
issue, which is located at 2713 N. 46" Street, Philadelphia, PA 19131. See Ex. 1 at 1.

6. USAA GIC is a corporation organized and existing under the laws of the state of
Texas, and it has its principal place of business at 9800 Fredericksburg Road, San Antonio,
Texas 78288.

7. In their Complaint, Plaintiffs allege that USAA GIC provided homeowners
insurance under the Policy for the home located at 2713 N. 46" Street, Philadelphia, PA 19131,
and that Plaintiffs and their home were insured under the Policy at the time of the incident
relevant to this lawsuit. See id. at $3; see also id. at Exhibit A.

8. As set forth in the Policy that is attached to Plaintiffs’ Complaint, the Policy
limits for the dwelling coverage under the Policy were $313,000, and the Policy limits for the
personal property coverage were $234,750. See id. at Exhibit A.

9. Plaintiffs allege that on October 8, 2018, Plaintiffs’ dwelling and personal
property sustained property damage caused by wind and rain; the alleged damage included
damage to the walls, floors, and ceiling of the dwelling. See id. at Jf 3-6, 9.

10. +‘ Plaintiffs allege that they provided timely notice of the purported property
damage to USAA GIC, and that they properly sought coverage under the Policy for said damage.

Id, at] 8.
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 6 of 86

11. Plaintiffs further allege that USAA GIC has not paid the benefits owed to
Plaintiffs under the Policy including, but not limited to, benefits for damages to Plaintiffs’

dwelling and personal property. Jd. at {¥ 8-9

12. In Count | of the Complaint, which is entitled “Breach of Contract,” Plaintiffs
allege that USAA GIC breached the Policy by failing to provide the full Policy benefits to which
Plaintiffs claim they are entitled. See id. at §§ 12-13, 15.

13. In Count I, Plaintiffs seek damages that include the contractual benefits owed
under the Policy, interest, and attorneys’ fees. See id. at Count I, ad damnum clause.

14. In Count I of the Complaint, which is entitled “§ 8371 Bad Faith and Common
Law Bad Faith,” Plaintiffs contend that USAA GIC violated Pennsylvania’s insurance bad faith
statute, 42 Pa. C.S. § 8371, by allegedly declining to provide coverage for the damage to
Plaintiffs’ dwelling; and in its handling of Plaintiffs’ property damage claim. See id. at {JJ 18-23.

15. In Count II, Plaintiffs seek “extra contractual damages,” interest, and attorneys’
tees. See id, at Count I], ad damnum clause.

16. USAA GIC now timely removes the instant matter to this Court.

| Basis for Removal to Federal Court

17. A defendant may remove a civil action that was filed in a state court to the federal
‘court for the district in which the state court action is pending, provided the federal court would
have original jurisdiction to address the matter. See 28 U.S.C. §§ 1441(a); 1446(a).

18. The burden of demonstrating federal court jurisdiction under 28 U.S.C. § 1332 is
on the party invoking that jurisdiction, see Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir.

2007), and the defendant’s right to remove is to be determined according to the plaintiff's
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 7 of 86

pleading at the time of the petition for removal. See Meritcare Inc. v. St. Paul Mercury Ins. Co.,
166 F.3d 214, 217 (3d Cir. 1999),

19, As set forth herein, this Court’s original jurisdiction over the instant matter is
based upon diversity of citizenship under 28 U.S.C. § 1332, insofar as all parties are of diverse
citizenship at all times material hereto, and Plaintiff's claimed damages are in excess of $75,000,
as established below.

20. Plaintiffs are citizens of Pennsylvania. See Ex. | at ¥ 1.

21. USAA GIC is a citizen of Texas, as it is incorporated in the state of Texas and has
its principal place of business in Texas. See 28 U.S.C. § 1332(c)(1) (stating that a corporation
shall be deemed to be a citizen of any state in which it has been incorporated, as well as the state
in which it has its principal place of business).

22. Thus, the requisite complete diversity of citizenship exists between the parties.

23, Generally, the amount in controversy is evaluated by looking to the demand for
relief in the complaint. See, e.g., Samuel-Bassett v. Kia Motors America, Inc., 357 F.3d 392,
398-99 (3d Cir. 2004),

24. Where, however, the claim for damages is not specific as to the amount, “the
amount in controversy is not measured by the low end of an open-ended claim, but rather by a
reasonable reading of the value of the rights being litigated.” See Angus v. Shiley Inc., 989 F.2d
142, 146 Gd Cir. 1993),

25, In addition, where the plaintiff does not specifically aver in its complaint that the
amount in controversy is less than the jurisdictional minimum, removal should be permitted

unless it appears to a legal certainty that the plaintiff cannot recover the jurisdictional minimum.
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 8 of 86

See Samuel-Bassett, 357 F.3d at 397-98; see also St. Paul Mercury Indem. Co. v. Red Cab Co.,
303 U.S. 283, 288-89 (1938).

26. In their Complaint, Plaintiffs seek the coverage available under the Policy. See
Ex. 1 at Jf 9-12.

27. Because the Policy that is attached to Plaintiffs’ Complaint indicates policy limits
of $313,000 for dwelling protection and $234,750 for Personal Property/Contents Coverage, see
Ex. 1 at Exhibit A, a “reasonable reading of the value of the rights being litigated” in Plaintiffs’
Complaint demonstrates that Count I of Plaintiffs’ Complaint—on its own—exceeds the
jurisdictional threshold of $75,000 set forth in 28 U.S.C. § 1332.

28. In addition, Plaintiffs’ bad faith claim (Count IJ) alleges an entitlement to the
damages available under 42 Pa. C.S. § 8371, which include attorneys’ fees and punitive
damages. See 42 Pa. Cs. § 8371; Hook v. Progressive Cas. Ins. Co., 2008 U.S. Dist. LEXIS
68985, at **7-10 (M.D. Pa. Aug, 18, 2008).

29, Where attorneys’ fees are available by operation of a statute such as § 8371, the
recovery of such sums is to be included in the calculation of damages for purposes of
determining the amount in controversy. See, e.g., Suber v. Chrysler Corp., 104 F.3d 578, 585
(3d Cir. 1997); see also Morris v. Bankers Life & Cas. Co., 2012 U.S. Dist. LEXIS 23952, at *5
(E.D. Pa. Feb, 23, 2012) (“attorney’s fees are necessarily part of the amount in controversy if
such fees are available to successful plaintiffs under the statutory cause of action.”); Stehle-
Rosellini v. Allstate Corp., 2010 U.S. Dist. LEXIS 5709, at **11-12 (W.D. Pa. Jan. 25, 2010)
(same).

30. Likewise, statutorily-available punitive damages are included in the calculation of

damages for purposes of determining the amount in controversy. See, e.g., Golden v. Golden,
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 9 of 86

382 F.3d 348, 355 (3d Cir. 2004); see also Fine v. State Farm Fire & Cas. Co., 1993 U.S. Dist.
LEXIS 7682, at **3-4 (E.D. Pa. June 11, 1993); Hook, 2008 U.S. Dist. LEXIS 68985, at **7-10.

31, Given the availability of statutory attorneys’ fees and punitive damages under
§ 8371, in the unlikely event that Plaintiffs were to prevail in all of their actions, it cannot be said
“to a legal certainty” that Plaintiffs cannot recover the jurisdictional minimum of $75,000 in

Count II alone. See Samuel-Bassett, 357 F.3d at 397-98; see also Frederico, 507 F.3d at 196-97.

32. Thus, Count II—by itself—satisfies the amount in controversy requirement for
federal jurisdiction.
33. Furthermore, for the purpose of calculating the amount in controversy, the

damages claimed in the separate breach of contract and statutory bad faith claims alleged by
Plaintiffs must be aggregated, as each claim sets forth distinct legal theories and requires
differing burdens of proof, while also allowing for separate recoveries of damages. See, e.g.,
Brown v. Liberty Mut. Fire Ins. Co., 2006 U.S. Dist. LEXIS 76139, at *8 (E.D. Pa, Oct. 19,
2006) (holding that plaintiff's demand of $50,000 each for a breach of contract and bad faith
claim satisfied amount in controversy requirement); see also Miller v. Progressive Cas. Ins. Co.,
2008 U.S, Dist. LEXIS 32074, at **6-7 (M.D. Pa. Apr. 17, 2008) (aggregating amount
demanded in breach of contract claim with damages available for bad faith); Kidd v. Prudential
Ins. Co. of Am., 2008 U.S. Dist. LEXIS 2934, at **6-7 (M.D. Pa. Jan. 15, 2008) (holding that
plaintiffs demand of $35,000 for contract count and $50,000 for bad faith count satisfied amount
in controversy requirement); Ketz v. Progressive N. Ins. Co., 2007 U.S. Dist. LEXIS 43245, at
* #89 (M.D. Pa. June 14, 2007) (holding that bad faith and breach of contract are “not alternative

bases for recovery and can be aggregated to calculate the amount in controversy.”).
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 10 of 86

34. For all of the foregoing reasons, the instant action satisfies the amount in
controversy requirement pursuant to 28 U.S.C. § 1332, as it cannot be said “to a legal certainty”
that Plaintiffs cannot recover more than the $75,000 jurisdictional threshold in the unlikely event
that Plaintiffs were to prevail in all of their actions.

35. The United States District Court for the Eastern District of Pennsylvania is the
District Court having jurisdiction over this matter, as the instant civil matter was originally filed
in the Court of Common Pleas of Philadelphia County.

36. USAA GIC has timely filed for removal of the instant matter to this Court, as it
has filed this Notice of Removal within thirty (30) days of service of the Complaint on USAA
GIC. 28 U.S.C. § 1446(b).

37. As required under 28 U.S.C. § 1446(d), USAA GIC has also filed copies of this
Notice of Removal, and related papers, with the Prothonotary for the Court of Common Pleas of
Philadelphia County, in order to effect the removal of this action.

38. Simultaneous with the filing of this Notice of Removal, USAA GIC has given
written Notice of Removal to counsel for Plaintiff.

WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, USAA GIC respectfully
requests that the above-captioned matter, now pending in the Court of Common Pleas of
Philadelphia County, be removed to the United States District Court for the Eastern District of

Pennsylvania.
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 11 of 86

POST & SCHELL, P.C.

 

 

(PA ID No. 203953
MADISON G. MELINEK, ESQ.
(PA ID No. 325721)
Four Penn Center, 13" FI.
1600 John F Kennedy Blvd.
Philadelphia, PA 19103
215-587-1182 (phone)
215-320-4876 (fax)
bshay@postschell.com
Attorneys for Defendant

Dated: Gfat/ (9
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 12 of 86

CERTIFICATE OF SERVICE
I hereby certify that on the date set forth below, I caused a true and correct copy of the
foregoing Notice of Removal to be served on the following counsel of record via the Court’s
ECF system and first-class U.S. Mail, postage pre-paid:
Marc A. Weinberg, Esq.
SAFFREN & WEINBERG
815 Greenwood Ave, Suite 22

Jenkintown, PA 19046
Counsel for Plaintiff

POST & SCHELL, P.C.

 
 

Fe vA (
. 205

BRIS Sees. TS

—(PA IDNo 53

MADISON G. MELINEK, ESQ.
(PA ID No. 325721)

Four Penn Center, 13" FI.

1600 John F Kennedy Blvd.

Philadelphia, PA 19103

215-587-1182 (phone)

215-320-4876 (fax)

bshay@postschell.com

Attorneys for Defendant

f

2

Dated: Chit4

 
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 13 of 86

EXHIBIT
—
_—————— . : .

 

 

S878 XL ‘ommoIY UES
“preasnod ZngsyoUspoL T0086
kuedwio7 souemsuy

Har 2 1M
CSTAMATNG E: -

AyenseD Vvvsn

 

 

008Z-9F06T vd ‘wMorEPpueL
. anUAAy POOMUsoIrT) cle

ZZ sng

OUdaNIaM wy Nat's

 

 

 

‘MSG° Document 1 Filed 06/21/19 Page 14 of 86

 

 

 

-Cv-02723

ww

2:19

e

   

2aS
2

 

  

 

“Y
3
SbES. asso gato. rie od

 

 

On® "
(0 Hae
Be ae |
(Sj ve eG ther

rr gvonseganonesseleZanw¥SN
 

OSARISZSTUSTOUUSED LS 2:19-cv-02723-MSG’ Document.1_ Filed 06/21/19

 

| . . LAW OFFICES

. SAFFREN & WEINBERG
SUITE 22
815 GREENWOOD AVENUE
JENKINTOWN, PA 19046-2800

(215) 576-0100 .
FAX: (215) 576-6288
FAX: (215) 576-8220
*#**PT EASE RESPOND TO JENKINTOWN OFFICE***

KENNETH 8S. SAFFREN**

MARC A. WEINBERG**

JEFFREY D. SCHAFFER**
JONATHAN “H. KAPLAN*#*

ROBERT P. MAIZEL+

**MEMBER OF PENNSYLVANIA and NEWJERSEY BARS
-++MEMBER OF PENNSYLVANIA BAR

Page 15 of 86

PHILADELPHIA OFFICE
Two Penn Center Plaza
1500 J.F.K. Blvd., Suite 1030

Philadelphia, PA 19102,

NEW JERSEY OFFICE -
Four Greentree Centre

601 Route 73 North, Suite 105
‘ Marlton, NJ 08003
(856) 667-8888
Fax (856) 667-1107

May 20, 2019

' Via Certified Mail - Return Receipt Requested

No.; 7019 0160-0000 5795 6273
USAA Casualty Insurance Coripany
9800 Fredericksburg Boulevard
Saint Antonio, TX 78265

Claim #: 041357076-003 .

Re: Don Wade, et al vy. USAA Insurance Company
CCP, Philadelphia County, May Term, 2019, No. 2023

Dear Sir/Madam:

Enclosed please find a Civil Action Complaint which has been filed against you in the
Court of Common Pleas of Philadelphia County, Pennsylvania at the above court term and
number.

Kindly forward this document to your insurance company and/or legal representative so
that the appropriate action may be taken. Failure to do so may result in the case proceeding
without you and a judgment may be entered against you by the Court without further notice, for
any money claimed in the Complaint or'for any other claim or relief requested by the Plaintiff.

Very truly yours,

Lennath b, Laffen

KENNETH S. SAFFREN
KSS/ks

enclosure

 

 
 

 

USAANS2S19SES00SESEHEE 2°19-cv-02723-MSG Document1 Filed 06/21/19 Page 16 of 86

. Court of Common Pleas of Philadelphia County
, Trial Division

 

   

 

Civil Cover Sheet
PLAINTIFF'S NAME

DON WADE SR.

DEFENDANT'S NAME
USAA INSURANCE COMPANY

 

PLAINTIFF'S ADDRESS .
2713 N, 46TH STREET

PHILADELPHIA PA 19131

DEFENDANT'S ADDRESS
9800 FREDERICKSBURG BOULEVARD

. SAN ANTONIO TX 78288

 

PLAINTIFF'S NAME
FELICIA WADE

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS
2713 N. 46TH STREET

DEFENDANT'S ADDRESS

 

 

 

 

 

    
  

  

 

 

 

    
  
  
  

PHILADELPHIA PA 19131
PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
2 1 ‘Exh cortiplaint . CJ Petition Action 7) Notice of Appeal
F Transfer From Other Jurisdictions.
AMOUNT IN CONTROVERSY COURT PROGRAMS :
o LJ] Arbitration Azl-Commerce C1] Settlement
$50,000.00 or less 7) jury CQ Minor Court Appeal CI Minors
[x] More than $50,000.00 IX] Non-Jury,.:~ AZT: Statutory Appeals OO wrsurvival
(J) other: ¢ Sears

 

 

 

CASE TYPE AND GODE
10 - CONTRACTS OTHER

 

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

Sade

 

RELATED PENDING CASES (LIST BY CASE GAPTION AND DOCKET NUMBER) FILER IS CASE SUBJECT TO
Tt ay : COORDINATION ORDER?
PRO PROTHY YES No

MAY 20 2019

K. KALOGRIAS

 

 

TO THE PROTHONOTARY:

Papers may be served at the address set forth below.

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: DON WADE SR., FELICIA WADE

 

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY
MARC A. WEINBERG

"| ADDRESS
815 GREENWOOD AVENUE
SUITE 22

 

FAX NUMBER

PHONE NUMBER .
(215) 576-6288

(215) 576-0100

 

JENKINTOWN PA 19046

 

SUPREME COURT IDENTIFICATION NO,
60643

E-MAIL ADDRESS
Kramsey@saffwein,com

 

SIGNATURE OF FILING ATTORNEY OR PARTY
MARC WEINBERG

 

DATE SUBMITTED
Monday, May 20, 2019, 11:52 am

 

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
 

 

USAA0S231SSS90NIEOEe D-19-cV-02723-MSG

SAFFREN & WEINBERG
By: Marc A. Weinberg, Esq.
Atty. LD, No. 60643

Document 1 Filed 06/21/19 Page 17 of 86

 
  
 

MAJOR NON-JORY = Fiied

Office

 

 

NOTICE

You have been sued in court. If you wish to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this
complaint and notice are served, by entering a written
appearance personally or by attorney and filing in
writing with the court your defenses or objections to the
claims set forth against you. You are warned that if you
fai] to do so the case may proceed without you and a
judgment may be entered against you by the court
without further notice for any money claimed in the
complaint or for any other claim or relief requested by
plaintiff, You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE, IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL
HELP.

PHILADELPHIA COUNTY BAR ASSOCIATION
‘Lawyer Referral Service
One Reading Center
Philadelphia, PA 19103
(215) 238-6300

815 Greenwood Avenue, Suite 22 Attorney for Plaintiffs
Jenkintown, PA 19046
Telephone: (215) 576-0100 7 oo,
DON WADE, SR. and : COURT OF COMMON PLEAS
FELICIA WADE, h/w ; PHILADELPHIA COUNTY
2713 N. 46" Street
Philadelphia, PA 19131

VS. :

> NO.
USAA INSURANCE COMPANY :
9800 Fredericksburg Boulevard :
-San Antonio, TX 78288
NOTICE TO PLEAD

AVISO

Le han demandado a usted en Ja corte, Si usted quiere
defenderse de estas demandas expuestas en Ins paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de la
fecha de ia demanda y Ja notificacidn. Hace falta asentar una
comparencia escrita o en persona o con un abogado y entregar
a la corte en forma escrita sus defensas o sus objeciones a las
demandas en contra de su persona. Sea avisado que si usted
no se defiende, la corte tomarA medidas y puede continuar Ja
demanda en contra suya sin previo aviso o notificacién.
Ademas, Ja corte puede decidir a favor del demandante y
requiere que usted cumpla cou todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades 0
otros derechos {mportante para usted,

LLEVE ESTA DEMANDA A UN ABODADO
INMEDIATAMENTE. SY NO TIENE ABOGADO O SI NO
TIENE EL DINERO SUFICIENTE PARA PAGAR TAL
SERVICIO, VAYA EN PERSONA O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE
ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL,

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia © Informacion Legal
One Reading Center
Philadeiphia, PA 19107
Telefono: (215) 238-6300

Case ID: 190502023

 

 
 

USRADSZSTESSOOOSESOBE 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 18 of 86

' SAFFREN & WEINBERG MAJOR NON-JURY
By: Marc A. Weinberg, Esq.
Atty. 1D, No. 60643
815 Greenwood Avenue, Suite 22 Attorney for Plaintiffs
_ Jenkintown, PA 19046
Telephone: (215) 576-0100

 

DON WADE, SR. and : COURT OF COMMON PLEAS
FELICIA WADE, h/w : PHILADELPHIA COUNTY
2713 N. 46" Street ;
Philadelphia, PA 19131
vs. :
; -NO,
USAA INSURANCE COMPANY :

9800 Fredericksburg Boulevard
San Antonio, TX 78288 |

 

CIVIL ACTION COMPLAINT
1C - CONTRACT
1, Plaintiffs, Don Wade, Sr. and Felicia Wade (hereinafter “Plaintiffs”) by way of
- Complaint against the Defendant, USAA Insurance Company, say at all times relevant hereto .
Plaintiffs were individuals who owned and resided at the above referenced property.

2. Defendant, USAA Insurance Company (hereinafter “Defendant”) is a corporation
or duly authorized legal entity operating in the Commonwealth of Pennsylvania with a business
located at the above captioned address,

3, At all times relevant hereto, Defendant’s business purpose was to provide general
and casualty insurance related products and services to consumers in a position such as that of . |

Plaintiffs and insured the home located at 2713 N. 46" Street, Philadelphia, PA 19131

 

(hereinafter “property”).
! 4, The above referenced policy paid for by Plaintiffs was in effect with the

Defendant at all times relevant to this litigation, See attached copy of insurance policy attached

Case ID: 190502023

 

 

 
 

 

 

USAAUSeSTESEOOUSESET ASE 2:19-cv-02/723-MSG Document1 Filed 06/21/19 Page 19 of 86

as “Exhibit A”.

5, This general insurance policy provided coverage to buildings, structures and
the premises as well as personal property or any losses which may occur at the above referenced
property location. See attached copy of insurance policy attached as “Exhibit A”.

6. _— Plaintiffs sustained a valid property loss on or about October 8, 2018.. Although
a valid policy of insurance was in effect in the calendar year 2018, Defendant did not provide all
the rights, privileges and benefits associated with said insurance policy and has failed to be
compensated for the above referenced covered property loss.

7. The above referenced policy attached hereto specifically provides coverage for
property loss associated with wind, storm, rain damage, etc.

8. Plaintiffs timely reported this loss to Defendant, who refused by and through their
employees, servants, contractors and/or adjusters to pay said claim for the full value of the loss
sustained on October 8, 2018 but did assign an appropriate claim number,

9. Plaintiffs sustained a loss due to structural damage caused by wind and rain
damage resulting in damage and loss to walls, floors, ceilings as well as other personal property
and attributable damages.

10. As of this date, any and all damages incurred by the Plaintiffs remain due and
payable from the Defendant as Defendant has a binding obligation to compensate Plaintiffs for
all related damages to the above referenced property location.

COUNT I
BREACH OF CONTRACT

11. Plaintiffs incorporate the foregoing paragraphs as though fully set forth herein

at length.

Case ID: 190502023

 

 
 

 

USAADBZSTSSOSONSEOOGSE Z-19-CV-02/723-MSG Document Filed 06/21/19 Page 20 of 86

12, After repeated demands for payment from the Defendant, Defendant continues to
refuse payment of all related damages to the above referenced property location as a result of
their ongoing failure to communicate and advise Plaintiffs as the status of same claim.

13. As of said date, Defendant has continually refused to fully pay for damages
associated with Plaintiffs’ property as a result of the loss of October 8, 2018 and, furthermore,
has refused to communicate, advise and/or correspond with Plaintiffs as to the status of any
accident related claims.

14. Defendant has accepted all valid policy premiums from the Plaintiffs so that
coverage may be afforded in the event such as the loss described above and has failed to fulfill its
contractual obligations associated with the payment of said claim.

15. Defendant, by and through its employees, servants, contractors and/or adjusters,

have refused to perform the following:

a) failing to pay said property loss to the Plaintiffs on a timely basis;

b) failing to properly adjust and evaluate said claim on a timely basis;

c) failing to conduct a thorough and appropriate investigation as to the
property loss;

d) failed to keep Plaintiffs in proper communication with all related claims
related status;

e) failing to properly adjust said property Joss so that Plaintiffs may be

 

afforded the opportunity within which to repair said property location;
f) failed to actively engage in the claims settlement practice by refusing to
properly advise Plaintiffs as to the timely payment of said property loss;

£) failed to properly engage in direct communication with Plaintiffs’ public

Case ID: 190502023

 
 

 

» US AMSESTESSSOOSERE ASE 2:19-Cv-02/723-MSG Document1 Filed 06/21/19 Page 21 of 86

h)

d

k)

adjuster on a timely basis;

failing to advise Plaintiffs in writing as to the status of said claim ona
consistent basis;

failed to make appropriate payment for all related emergency service
related expenses so that Plaintiffs may mitigate said property loss and
protect said property from further damage and/or harm;

failed to meet its contractual obligations to Plaintiffs’ by not actively
engaging in evaluating said property on a timely basis at or near the time
of said loss (October 8, 2018); and

failed to meet its contractual obligations to timely make payment and act
in good faith associated with the examination, investigation and/or |

payment of said property loss.

WHEREFORE, Plaintiffs seek judgment against the Defendant for property damage

coverage associated with the above referenced loss and, in addition, seeks the following:

16.

a)
b)

d)

all contractual damages deemed payable directly to Plaintiffs;

interest associated with those monies associated with the damages of said
property;

attorney’s fees and costs associated with the filing of this action and the
litigation of this matter; and

all other relief this Honorable Court deems just and proper.

COUNT IT

§8371 BAD FAITH AND COMMON LAW BAD FAITH

Plaintiffs incorporate the foregoing paragraphs as though fully set forth herein

Case ID: 190502023

 
 

USAADS23TSSS9003EMASE 2°19-cv-02723-MSG Document1 Filed 06/21/19 Page 22 of 86

at length,

17, At all times relevant hereto, Defendant was given appropriate opportunity to
evaluate, examine and investigate claims of damage attributable to said Plaintiffs’ property
location.

18, Defendant’s adjuster had a full and complete opportunity to evaluate said

| property for damages that occurred in Plaintiffs’ property as a result of the October 8, 2018

property loss,

19. Asof this date, Plaintiffs have received minimal monies from Defendant with
regard to the payment of said property claim,

20. Furthermore, Defendant has refused to provide Plaintiffs additional coverages
which would be attributable as a result of said loss including ALE coverage, other related
coverage associated with said claim and has failed to properly advise Plaintiffs as to claim status
more than six months subsequent to said loss,

21, Furthermore, Defendant has refused to provide coverage pursuant to said claim
and damages even though all appropriate policy premiums have been provided to Defendant.

22.  Defendant’s failure to accept this claim of damages by the Plaintiffs involves
that of bad faith as there is no legitimate and reasonable basis by which to deny said clear and
convincing evidence of harm, evidenced on said Plaintiffs’ property location,

23,  Defendant’s actions constitute those compensable pursuant to the Pennsylvania
Bad Faith Statute §8371 and Common Law Bad Faith in that there was no legitimate basis and/or
rationale for the denial of said claim nor was there any valid basis by which to deny and/or
exclude this claim from compensation,

24, Defendant’s actions include but are not limited to:

Case ID: 190502023

 

 
 

USAAUS237 9S 9800385PHASE 2:19-Cv-02723-MSG Document i Filed 06/21/19 Page 23 of 86. —

g)

h)

failing to properly adjust same claim;

failing to properly apprise Plaintiffs of the status of said claim when said
claim was timely reported to the Defendant; —

failing to properly keep in direct communication with Plaintiffs’ public
adjuster on a timely basis;

failing to evaluate Plaintiffs’ property location;

failing to actively engage in the claim’s settlement practices by refusing to
adequately adjust said claim and simply paying minimal monies associated
with said property loss; -

failing to adequately and properly have all appropriate representatives of
Defendant and potential experts evaluate said property location so that
Defendant may provide Plaintiffs oral and/or written communication
concerning the status of said loss;

failing to properly give Plaintiffs appropriate notice of said claim status
whereby Plaintiffs have been forced to address the concerns of said
property without the assistance of said policy insurance payments,

failing without any appropriate basis to pay said claim when all
appropriate evidence of loss has been provided and afforded to Defendant,
failing to properly make all necessary claim decisions with all relevant

information that has been brought to them by the Plaintiffs.

WHEREFORE, Plaintiffs seek judgment against.the Defendant for coverage associated

with the above referenced loss and, in addition, seeks the following:

a)

extra contractual damages deemed payable to Plaintiffs;

Case ID: 190502023

 

 
 

 

USAADS231SS9900385400E3H 2°19-Cv-02723-MSG Document1 Filed 06/21/19 Page 24 of 86

b) interest associated with those monies associated with the damage of said

property;

ro) attorney’s fees and costs associated with the filing of this action and the

litigation of this matter; and

d) all other relief this Honorable Court deems just and proper.

SAFFREN & WEINBERG

By: ~
Mate A. Weinberg, Esquire
ttorney for Plaintiff

Case ID: 190502023

 

 

 
 

 

 

USA eSTESEBOOSUSR SE 2:19-cv-02/23-MSG - Document 1° Filed 06/21/19 Page 25 of 86

VERIFICATION

Wt MW, Lt VA CZ. , hereby states that he/she is the
Plaintiff in this matter and verifies that the statements made in the foregoing Civil Action
- Complaint are true and correct to the best of his/her knowledge, information and belief.
The undersigned understands that the statements herein are made subject to the penalties

of 18 Pa.C.S.A. Sec, 4904 relating to unsworn falsification to authorities.

Liar ld

DATE: Le,

Case ID: 190502023

 

 
 

 

US AKOBZS PSEC ESE. 2:19-Cv-02723-MSG Document 1 Filed 06/21/19 Page 26 of 86. -

EXHIBIT “A”

Case ID: 190502023

 

 
 

Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 27 of 86

2

ECOCOSO6T -CI s8eD

mies

'
i

S020-12805

Bote sete nn tee cele tas oF

T-HOVIN TIVIN

cOSL-LEL6L Wd VIHd TA0VTIHd
LS HI9” N ¢biz
JqvA Nod

Z>T°TO*TS "PHSEDORTETSSF* THANE ‘bgéae

wee ee ee SE a a en re ag one ae erent rn ee BEE PoE SOHNE MESSE

PEOY dinqepnepay gogg

sn
‘RS

LproosesecooEEsé lezsovYSN

 
 

 

PEMAOSASTESSVOOEO CIES 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 28 of 86

PAGE 1
MAIL MACH-I
59148

a

HOMEOWNERS POLICY PACKET

5.

EFFECTIVE: 10-01-16 TO: 10-01-17

DON WADE . BS
2713 N 46TH ST
PHILADELPHIA PA 19131-1502

. alc 04135 7076 ‘S0A
IMPORTANT MESSAGES

Refer ta your Declarations Page and endorsements to verify that coverages, limits, deductibles and other
policy details are correct and meet your insurance needs. Required information forms are also enclosed
for your review.

1) USAA considers many factors when determining your premium. Maintaining your
property to reduce the probability of toss {s one of the most important steps
you can take toward reducing premium increases. A history of claim activity will

affect your policy premfum.
2) Go to usaa.com to view policy: coverages and. home features.

. 3) Your polfcy does NOT cover loss due to flood from any source. For information about
obtaining flood coverage from the National Flood {Insurance Program (NFIP), call USAA

at (800) 531-8722, or contact the NFIP directly.

[f you already have a flood policy, you should review it to make sure you have the
appropriate coverage and limits. No automatic Increases or adjustments are applied to
your policy, Coverage for loss of household contents due to flood may be available at
an additional cost. If you have questions, please call a member service
representative at the phone number above.

This is not a bil, Any premium charge or return for this policy will be reflected on your next regular

monthly statement.
To receive this document and others electronically or view your policy summary online, go

HOCS!1

 

 
 

UBAAUSESTESSEOUSERRREE 9-19-cv-02723-MSG Document1 Filed 06/21/19 Page 29 of 86

PAGE 2

w

THIS PAGE INTENTIONALLY LEFT BLANK

oo, Case ID: 190502023
\.o3@FHL.000147.0031ond2.0,009000.2, oo

 

 
 

USAADSESTESSSOOSBERRASE 2:19-cv-02723-MSG Document 1 Filed 06/21/19 Page 30 of 86°

. PAGE gd
fk USAA GENERAL INDEMNITY COMPANY MAIL MACH-1
= S 9800 Fredericksburg Road - San Antonio, Texas 78288
USAA HOMEOWNERS POLICY DECLARATIONS

Policy Number

Named Insured and Residence Premises
Gic 04135 70 76 990A

DON WADE AND FELICIA LINDSAY-WADE

2713 N 46TH ST
PHILADELPHIA, PHILADELPHIA, PA 19131-1502

Policy Period From 10/01/16 = To: ‘10/01/17
(12:01 AM, standard time at location of the residence premises)

SECTION 1 - COVERAGES AND AMOUNTS OF INSURANCE

 

COVERAGE A ~ DWELLING PROTECTION $313,000
COVERAGE B ~ OTHER STRUCTURES PROTECTION $31,300
COVERAGE C ~ PERSONAL PROPERTY PROTECT! ON $234,750
COVERAGE 0 - LOSS OF USE PROTECTION (UP TO 12 MONTHS) UNLIMITED

SECTION II ~ COVERAGES AND LIMITS OF LIABILITY
Personal Liability - Each Occurrence ape
3000

Medical Payments ta Others

DEDUCTIBLES (Applies to SECTION | Coverages ONLY)
We cover anly that part of the loss over the deductibla stated,

ALL PERILS $1,000

 

 

POLICY PREMIUM for Section.! and Section II Coverages Above $1,352.70

CREDITS AND DISCOUNTS (included in policy premium ahove) 3439.92 CR
Details on the following page. (If applicable)
OTHER COVERAGES AND ENDORSEMENTS

Ferms and Endorsements are printed on tha following page.

 

 

 

STATE SURCHARGES AND TAXES (Shown below if applicable)

 

 

 

PREMIUM DUE AT INCEPTION. THIS IS NOT A BELL. STATEMENT TO FOLLOW.

 

 

FIRST MORTGAGEE:
PENNYMAC LOAN SERVICES LLC . LOAN NR 80017539 14.
ITS SUCCESSORS AND/OR ASSIGNS, ATIMA

PO BOX 6618

SPRINGFIELD, OH 45501-6618

in witness whereof, this policy is signed on 99/30/16

“4
Deneen Donnley, Secretary Alan W. Krapf, President
REFER TO YOUR POLICY FOR OTHER COVERAGES, LIMITS AND EXCLUSIONS.
HO-D1 (07~08) Case 1590302023

 

 
 

—TSAADSZITESOSOOSCOMMAISES 2. LI-CV-0Z 723-MSG~ Document I Filed Ob/2T/71T9™ Page sl Of So

PAGE 4
ws
SNS USAA GENERAL INDEMNITY COMPANY
USAA® HOMEOWNERS POLICY DECLARATIONS
Policy Number 4 Polley Term: 10/01/16 10/01/17
Gi¢ = =604135 7076 8 8S0A Inception Expiration
POLICY AND ENDORSEMENTS THAT ARE PART OF YOUR CONTRACT WITH US.
QR9GIC ~ (07-08) QUICK REFERENCE-PREFERRED PROTECTION
HO~9R (02) (07-08) PREFERRED PROTECTION PLAN
~ HO-ACPPA (07-12) AMENDMENT TO CONTRACT PROVISIONS ©
HO-PA (07-08) PENNSYLVANIA SPECIAL PROVISIONS
HOSLS9(02) (07-08) SPECIAL LOSS SETTLEMENT
291PA (07-08) PENNSYLVANIA NOTICE
HO-208PA (07~12) WATER BACKUP OR SUMP PUMP OVERFLOW
YOUR PREMIUM HAS BEEN REDUCED BY THE FOLLOWING CREDITS AND DISCOUNTS:
AUTO AND HOME COMBINATION DISCOUNT $150.30 CR
HOME AGE DISCOUNT $271.30 CR
PROTECTIVE DEVICE CREDIT ; $18.32 CR
|
|
09/30/16 Case ID; 190502023

HO-D2 (07-08) 87029-0708

 

 
 

 

USAADS23TES9900s8C04OIaRSe Z7TY

USAA
alt. Fredericksbutg Road
a Re 9800
SS

aR San Antonio, Texas 78288

USAA°

PREFERRED PROTECTION PLAN - HOMEOWNERS POLICY

aic 04135 70 76

##READ YOUR POLICY CAREFULLY+#+#

This policy is a legal contract between you, the
policyholder, and us, the insurer. And like other
contracts, it contains certain duties and
responsibilities of both parties to the contract
This contract’ consists of the Declarations page, ©
the policy, and any applicable endorsements.

Your policy provides the coverages and «.
amounts of insurance shown in the
Declarations with a premium.

PAGE 4

This cover sheet provides only a brief outline
of some of the important features of your
policy. This is not tha insurance contract and
only the actual policy provisions will control.
The policy itself sets forth, in detail, the rights
and obligations of both you and your insurance

company.

IT 1S THEREFORE IMPORTANT THAT YOU

READ YOUR POLICY.

QUICK REFERENCE

 

Building Ordinance or Law
Temporary Living Expense

 

 

 

 

 

Page Page
AGREEMENT 1° Fungus, Or Wet or Dry Rot
DEFINITIONS { WY Uniforms
DEDUCTIBLE 3 Electronic Media

SECTION I LOSSES WE COVER 14
PROPERTY WE COVER 3 Se Eg a mer Structures
Dwelling Protection , perty
Other Structures Protection LOSSES WE DO NOT COVER 15.
Personal Property Protection | LOSS SETTLEMENT 19
Special Amounts
Property We Do Not Cover CONDITIONS 21
Loss of Use Pratection SECTION 1!
AOL COVERAGES 7 LIABILITY COVERAGES 25
Reasonable Repairs rere ney
Trees, Shrubs, Plants ¥
Fire Department Charge EXCLUSIONS 26
Property Removed
Credit Card and Identity Fraud Aen epee 30
Clee First Aid Expenses
Look Replacement Damage go Property of Ober
Refrigerated Products
Land CONDITIONS 31
Glass or Safety Glazing
Landlord's Furnishings SECTIONS | and Hl
CONDITIONS 33

 

This policy is issued by USAA General Indemnity Company ("USAA GIC"). This is a participating policy.
You are entitled to dividends as may be declared by the USAA GIC Board of Directors.

OQRSGIC (07-08)

87067-0708
Page 1 of 1

Case ID: 190502023

 

 

 
 

USRAUSZSTESUIUTTOOORBE ZI CV-O2Z72Z3-MSG DOCUMEeTIT I~ Filed Ud/ZT7IS~ PaYe 35 OF 8G

PAGE 6
Gic 04135 7076 | 90A
. Homeowners 9R(02)
Preferred Protection Pian
(07-08) ©
HO 2008 Program

AGREEMENT

in return for payment of premium and subject to all terms of this policy, we will provide the insurance

described.

DEFINITIONS

In this policy, “you" and "your" refer to the "named insured’ shown in the Deciarations and the spouse
when a resident of the same household. "We", “us” and “our” refer to the Company providing this
insurance. Certain words and phrases are defined and are printed in boldface and quotation marks

when used.

1. “Actual cash value” is calculated as the
amount it would cost to repair or replace
covered property, at the time of loss or
damage, with material of like kind and
quality, subject to a deduction for
deterioration, depreciation and
obsolescance. “Actual cash value” applies
to valuation of covered property regardless
of whether that property has sustained
partial loss or total loss. The “actual cash
value” of lost or damaged property may be
significantly less than its replacement cost.

2. “Aircraft” means any conveyarice used or
designed for flight, except model or hobby
aircraft not used or designed to carry
people or cargo.

3. “Bodily injury” means physical injury,
sickness or disease, including required care,
loss of services and death that results.

“Bodily injury” does not include mental
injurias such as: emotional distress, mental
anguish, humiliation, mental distress, or any

similar injury unless it arises out of physical —

injury to the person claiming a mental injury.
4, “Business” means any full or part-time
activity arising out of or related to any
trade, profession or accupation of any
“insured”,
5. “Collapse” means:

a. A sudden falling or caving in;

HO~SR(02) (07-08)

b. A sudden breaking apart or deformation
such that the building or part of a
building is in imminent peril of falling or
caving in and is not fit for its intended
use.

Damage consisting solely of settling,
cracking, shrinking, bulging or expansion is
not covered by this additional insurance
unless it is the direct result of “collapse”.

“Damages” means compensatory damages
the “insured” js legally obligatad to pay as
a result of “bodily injury” or “property
damage” covered by this insurance, but
does not include punitive, exemplary or
multiple damages.

“Fungus” meats any microorganism or
by-product of any microorganism, including
but not limited to mold, mildew, fungi,
mycotoxins and spores.

“Hovercraft” means a self~propelled

motorized ground effect vehicle and
includes, but is not limited to, flarecraft and

air cushion vehicles.
“Insured” means:
a The “member”

b. Spouse when a resident of the same
household; and

¢. Residents of your household who are:

(1) Your relatives; or

62382-0808
Page 1 of 34

Case ID: 190502023

 

 
 

(2) Other persons under the age’ of 21
and in care of any person named
above.

Under SECTION II, “Insured” also means:

d. With respect to animals, ” watercraft”
or "personal watercraft” to which this
policy applies, any person or .
organization lagally responsible for
these animals, " watereraft™ or
” personal watercraft” which. are
owned by you or any person included in
93.4, 9b or 9.c. above. A.person or
organization using or having custody of
thesa animals, ” watereraft*or
* personal watercraft’in the course of
any ” business"or without consent of
the owner is not an” insured ".

With raspect to any vehicle ar
conveyance to which this policy applies:

(1) “Residence employees” while
engaged in your emplay or that of
any person included in 9.a, 9.b. or
9.c. above; or

(2) Other persons using the vehicle on
an “insured location" with your
consent

10. “Insured location” means:

vr,
’

a The “residence premises

b. Any premises used by you in connection
with 10,a, above;

Any part of a premises:

(1} Not owned by any “insured”; and
{2} Where any “insured” js temporarily
residing;

Vacant land, other than farm land owned
_by or rented to any “insured”;

Land owned by or rented to any
“insured” on which a one or two family
dwelling is being built as a residence for
any “Insured”;

Individual or family cemetery plots or
burial vaults of any “insured”; or

HO-9R(02) (07-08)

LO3GFHL000147,0031.C008.0.c00000,Z,

 

it.

12,

13.

14

15.

16

.

17.

Page 34 of 86

PAGE
g0A

7° ,
04135 70 76

GIiCc

g. Any part of a premises occasionally
rented to any “insured” for other than
“business” use.

“Member” means the owner of the policy
who is the person who meets all eligibility
requirements for membership and whose
membership number is shown in the
Declarations of this policy.

“Motor vehicle(s)” means any type of
motorized land vehicle or conveyance,
whether or not subject to motor vehicle
registration.

“Named peril(s)” means one or more of
the perils listed under LOSSES WE COVER
— PERSONAL PROPERTY PROTECTION.

“Occurrence” means an accident, including
continuous or repeated exposure to
substantially the same general harmful
conditions, which results, during the policy
period, in:

a “Bodily injury”; or

b. “Property damage”,

 

“Personal watercraft” means a
conveyance, used or designed to be used
on water that uses a jet pump powered by
an internal combustion angine as the
primary source of propulsion.

“Pollutants” means any solid, liquid,
gaseous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes, acids,
alkalis, chemicals and waste. Waste includes
materials to be recycled, reconditioned or
reclaimed.

"Professional services” means any type

‘ of service to the public that requires

members rendering a service to obtain an
advanced degree and/or obtain a license or
other legal authorization to provide tha
service and includes, but is not limited to
services rendered by dentists, naturopaths,
chiropractors, physicians and surgeons,
doctors of dentistry, physical therapists,
occupational therapists, podiatrists,
optometrists, nurses, nurse~midwives,

Page 2 of 34

Case ID: 190502023

 
veterinarians, pharmacists, architects,
landscape architects, engineers, -
accountants, land surveyors, psychologists,
attorneys—at—law, therapists, counselors
and social workers.

18. “ Property damage #feans physical
damags to, or destruction of tangible
property, including loss of usa of this
property,

19. “Residence employee” means an
amployee of any ” insured"whose primary
duties are related to the maintenance or use
of the “residence premises “ , including
household or domestic service,

20. "Residence premises” means:

1. The one family dwelling, other
structures, and grounds; or

2, That part of any other building;

 

 

PAGE 8
Gic 04135 70 76 90A

Where you reside and which is shown as
the “residence premises” in the
Declarations.

“Residence premises” also means a two,
family dwelling where you reside in at least
one of the family uhits and which is shown
as the “residence premises” in the
Declarations, :

21. "Sudden and accidental” means an abrupt,
fortuitous event which is unintended from
the perspective of a reasonable person.

22.” War"means war whether declared or
undaclared; civil war; insurréction; rebellion;
revolution; any warlike act by friendly or
enemy forces, destruction or seizure for a
military purpose,

23. “Watercraft” means a conveyance
principally designed to be propelled on or in
water by wind, current, paddles, oars,
angine power or electric motor.

DEDUCTIBLE

Unless otherwise noted in this policy, the following deductible provision applies:
Subject to the applicable amount of insurance that applies, we will pay only that part of the total of ail

loss payable under SECTION | —
the Declarations,

PROPERTY WE COVER that exceeds the deductible amount shown in

SECTION I - PROPERTY WE COVER

COVERAGE A - Dwelling Protection
We cover:

1. The dwelling on the “residence premises”
shown in the Declarations, including
structures attachad to the dwelling;

2. Materials and supplies located on or next to
the "residence premises” usad to
construct, alter, or repair the dwelling or
other structures on the “residence
premises”; and

3. Custom or permanently installed window
treatments and permanently installed
carpeting.

HO-9R(02) (07-08)

Except as specifically provided in SECTION | -
ADDITIONAL COVERAGES, Land, we do not
cover land, including land on which the dwelling

eis located.

COVERAGE B - Other Structures Protection

We cover:

1. ‘Other structures on the "residence
premises”,

a. We cover other structures on the
"residence premises”:

(1) Set apart from the dwelling by clear
space; and

(2) Sidewalks, driveways and fences;
and

Page 3 of 34

Case ID: 190502023

 

 
 

 

(3) Structures connected to the
dwelling by only a fence, utility line,
or similar connection.

b We do not cover:

(1) Land, except as specifically provided
in SECTION | =ADDITIONAL
COVERAGES, Land, we do not cover
land, including land on which the
other structures are located;

(2) Structures used in whole or part for
“business” unless such use consists
solely of use of office space for
‘paperwork, computer work or use
of a telephone, and consists solely
of activities that are:

(a) Duties of any “insured ‘s”
amployment by another; and

(b} Performed solely by an
“insured”,

2. Other Structures away from the "residence
premises”,

a, We cover other structures owned by
you and located away from the
“residence premises”, if used by you
in connection with the “residence
premises”,

b. We do not cover:
(1) Other structures located away from
the “residence premises”
(a) Being used as a dwelling; or

(b) Capable of being used as a
dwelling; or |

{c) Used in whole or part for
“business”: or

(2) Land, including land on which the
other structure is located.

The amount of insurance for all structures will
not be more than the amount of Insurance
shown in the Declarations for Other Structures

Protection.

HO~9R(02) (07-08)

Document t- FiecUCrzirIg” Page 36 Of so

PAGE 9
Gic 04135 70 76 90A

COVERAGE C ~- Personal Property
Protection

We cover;

Tangible personal property owned or used by
any “insured” while it is anywhere in the world.
After a loss and at your request, we will cover
the loss of parsonal property owned by:

1. Others while the property is on the part of
the “residence premises” occupied by any
“insured”:

2. A guest or a “residence employee”, while
the property Is in any residence occupied
by any “insured ”.

The amount of insurance for personal property
usually located at any “Insured’s” residence,
other than the “residence premises” is limited
to 10% of the amount of insurance for
Personal Property Protection, or $1,000,
whichever is greater.

Personal property in a newly acquired principal
residence is not subject to this limitation for
the 30 days from the time you begin to move
the property there.

Special Amounts of Insurance. The special
amounts set out below do not increase the
Personal Property Protection amount of
insurance. The special amount for each
numbered category below is the total amount
for each loss for all property in that category.

1. $200 for money, bank notes, bullion, gold
other than goldware, silver other than
silverware, platinum other than
platinumware, coins, medals, scrip, stored
value cards, smart cards and gift
certificates including electronic gift
certificates,

2. $1,000 for securities, accounts, deeds,
evidences of debt, latters of credit, notes
other than bank notes, manuscripts,
passports and tickets.

This fimit includes the cost to research,
replace or restore the information from the
lost or damaged material, _

Page 4 of 34

- Case ID: 190502023

L03GFHL.000147,0031,0007,0.000000,2,

 

 
 

[—_TSAAUS2ITSIHNOSBSONESE 2. t9-CV-02723-MSG~ Document 1 Filed Us/Z17Iy~ Page 37 of Bb

This limit applies to these catagories

regardless of the medium (such as paper or

computer software) on which the material
exists.

3. $1,500 for “watercraft” or “personal
watercraft “including their trailers,
furnishings, equipment and outboard
motors.

4. $1,500 for trailers not used with
“watercraft” or “personal watereraft”.

5. $10,000 for loss by theft of jewelry,
watches, precious and semi~precious
stones, fur garments, including any garment
containing fur, which represents its
principal value.

6. $2,500 on stamps, tracing cards and comic
books, including any of these that are part

of a collection.
7. $10,000 for loss by theft of firearms.

8. $10,000 for loss by theft of silverware,
silver-platedware, goldware, gold-plated
ware, platinumware, platinum-plated ware
and pewterware. This category includes but
is not limited to flatware, hollowware, tea
sets, trays and trophies made of or
including silver, gold or pewter.

9. {a} $10,000 for tangible “business”
property at your residence.

(ob) $1000 for tangible “business”
property away from your residence.

10, $3,000 on motorized golf carts and their
equipment and accessories, But if, at the
time of loss, there is any other insurance

_ covering physical loss to golf carts, then
this policy does not apply.

71. $3,000 for motorized vehicles designed or
modified to operate at speeds not to
exceed 15 miles per hour and for use off
public roads, However, this limit does not
apply to vehicles not subject to motor
vehicle registration which are:

a. Used to service any “insured’s”
residence, or
b. Designed for assisting the handicapped.

HO-9R(02} (07-08)

PAGE 10
GIC 04135 70 76 9OA

Property We Do Not Cover.

1. Personal property separately described and

5,

specifically insured in this or other
insurance,

‘Animals, birds or fish.

"Niotor vehicle(s)”. This includes but is not
limited to:
a Equipment, accessories, and parts; or

b. Any device or instrument for the
transmitting, recording, receiving or
reproduction of data, sound or pictures
which is permanently installed in a
"motor vehicle”. We da-not cover
antennas, tapes, wires, discs or other
media, for use with any such device or
instrument, while in or upon the “motor
vehicle”,

We do cover “motor vehicle(s)” or all
other motorized land conveyances not
subject to motor vehicle registration which

are:

a Used to service any “insured’s”
residence; or .

b. Designed for assisting the handicapped.

We also cover:

a. Motorized golf carts and their equipment
and accessories; and

b. Motorized vehicles designed or modified to
operate at speeds not to exceed 15 miles
per hour and for use off public roads

subject to the provisions under Special
Amounts of Insurance.

Aircraft” and parts,

“Hovercraft” and parts.

Personal property of roomers, roommates,
boarders, or other tenants. This does not
apply to property of roomers, roommates,
boarders or other tenants who qualify as
“insureds” .

Page 5 of 34

Case ID: 190502023

 
 

s

7. Personal property in an apartment regularly
rented or held for rental to others by any
“insured”, except as provided in
ADDITIONAL COVERAGES, Landlord's
Furnishings.

8. Property rented or held far rental to others
off the "residence premises”.

9. “Business” data, records, recordings,
images and photographs including such data
stored in

a. Books of account, drawings or other
paper records; or,

b. Electronic storage media.

However, we do cover the cost of blank
recording or storage media, and of
prerecorded computer programs available
on the retail market.

Personal data, records, recordings, images,
and photographs, regardless of storage
media This includes songs, movies and
other audio or video media which you
purchase and download onto a computer or
portable electronic media player, other than
as provided in ADDITIONAL COVERAGES,
Electronic Media However, we do cover
the cost of blank recording or storage
media, and of prerecorded computer

_ programs available on the retail market.

10.

11, Credit cards, electronic fund transfer cards
or access devices used solely for deposit,
withdrawal or transfer of funds except as
provided in ADDITIONAL COVERAGES,
Credit Card Coverage and Identity Fraud
Expense Coverage.

COVERAGE D - Loss of Use Protection

The amount of insurance for Loss of Use -
shown on the Declarations is the total limit for
all the coverages that follow.

1. Additional Living Expense. |f a loss
covered under Section | —- LOSSES WE
COVER makes that part of the "residence
premises” where you reside uninhabitable,

HO-9R(02) (07-08)

{,OSGFHL.000147,0031.0008.0.000000,Z,

Page 38 of 86 ~

PAGE 11
GIC 04135 70 76 90A

we cover the reasonable and necessary
Increase in living expenses incurred by you
so that your household can maintain its
normal standard of living.

Payment will be for the shortest time
required to, repair or replace the damage
or, if you permanently relocate, the shortest
time required for your household to settle
elsewhere, in either event, not to exceed

12 months.

However, if a loss covered under Section |
~ LOSSES WE COVER results from an
event which is assigned 4 Property Claims
Service (PCS) catastrophe code, payment
will be the for the shortest time required to
repair or replace the damage, or if you
permanently relocate, the shortest time
required for your household to settle
elsewhere, in either event not to exceed 24
months. This extension does not increase
the amount of insurance provided under
Loss of Use Protection.

. Fair Rental Value. If a loss covered under

Section | —- LOSSES WE COVER makes that
part of the “residence premises” rented
to others or held for rental by you
uninhabitable, we cover the fair rental value
of that part of the “residence premises”
rented to others or held for rental by you
lass any expenses that do not continue
while the premises is uninhabitable.

Payment will be for the shortest time
required to repair or replace that part of
the premises rented or held for rental, but
not to exceed 12 months.

Prohibited Use, [f a loss covered under
Section [ ~ LOSSES WE COVER results in
ah order from a civil authority prohibiting
you from use of the “residence
premises” as a result of direct damage to
neighboring premises by a loss covered
under Section | - LOSSES WE COVER, we
cover the Additional Living Expense or Fair
Rental Value loss as provided under 1, and
2. above for not more than two wesks, A
neighboring prernise is defined as a
premises that is adjacent to the “residence
premisas”,

Page 6 of 34

Case ID: 190502023

 

 
f~. A AY Daf FLL)
USAADS2 a T9SNNN0SEOT edb Z.LI-CV-OUZT Z5-WIS

RAC

The periods of time under 1, 2., and 3. above
are not limited by expiration of this policy.

We do not cover loss or expense due to
cancellation of a lease or agreemént

Document 1 Fited C6/217119 Page 39 Of 86

PAGE 12
GIlc O8135 70 76 g0A

Except as provided by ADDITIONAL
COVERAGES Fungus, or Wet or Dry Rot, the
coverage afforded under 1., 2. and 3, does not
apply to loss caused by “fungus”, or wet or
dry rot

No deductible applies to the coverage afforded
under 1, 2. and 3. above. ,

— ADDITIONAL COVERAGES

Unless specifically addressed elsewhere in this
policy, thé coverages provided below are the ©
only coveragés provided for the following:

1, Debris Removal

a We will pay your reasonable expense
for thé removal of:

_ (1) Debris of covered property if loss
to the damaged property is covered
under Section | - LOSSES WE

COVER; or

(2) Ash, dust or particles from a
volcanic eruption that has caused
direct loss to a building or property
contained in a building.

This expense is included in the amount
of insurance that applies to the damaged
property. When the amount payable for
the actual damage to the property plus
the expense for debris removal
exceeds the amount of insurance for
the damaged property, an additional 5%
of that amount of insurance will be
available to cover debris removal.
expehse,

b. We will also pay your reasonable
expense, up to $1,000 in the aggregate,
for the removal from the "residence
premises” of:

(1) Your tree(s) felled by the peril of
windstorm or hail, or weight of ice,
snow or sleet; or

{2) A neighbor's tree(s) felled by a loss
covered under “named peril{s)”.

provided the trea(s)
i

(3) Damagets) a covered structure; or

HO~9R(02) (07-08)

(4) Does not damage a covered
structure; but

’ (a) Blocks a driveway on the
“residence premises” which
prevents a "motor vehicle” that
is registered for use on. public
roads or property,. from entering
or leaving the “residence
premises”: or

{b) Blocks a ramp or other fixture
designed to assist a handicapped
person to enter or leave the
dwelling building.

The $1,000 limit is the most we will
pay in any one loss regardless of
the number of fallen trees, No more
than 8500 of this limit will be paid
for the removal of any one tree.

This coverage reduces the amount
of insurance that applies to the
covered property.

The policy deductible applies.

2. Reasonable Repairs. In the event that
covered property is damaged by an
applicable loss under Section | - LOSSES
WE COVER, we will pay the reasonable.
expense incurred by you, for necessary
measures taken solely to protect against
further damage: If the measures taken
involve repair to other damaged property,
we will pay for those medsures only if that
-property is covered under this policy and
the damage to that property is caused by an
applicable loss under Section | ~ LOSSES
WE COVER. This!coverage reduces the
amount of insurance that applies to the
covered.property and does. not-relieve. you
of your duties in case of a loss to covered
property, as set forth in Section | —
CONDITIONS 2.d. Page 7 of 34

Case ID: 190502023

 
USAT SSOOOTIOBSE 2. TS-TV-0272Z3-MSG~ Document I Filed 0e/z17IF Page 40 of 86

The policy deductible applies,
Trees, Shrubs and Other Plants.

We cover trees, shrubs, plants, lawns or
landscaping on the “residence premises”;
for loss caused by the following Losses
We Cover: Fire or Lightning, Explosion, Riot
or civil commotion, Aircraft, Vehicles not
owned or operated by a resident of the
“residence premises”, Vandalism or
malicious mischief or Theft

We will pay up to 5% of the amount of
insurance that applies to the dwelling for all
trees, shrubs, plants, lawns or landscaping.
No more than $500 of this limit will be
available for any one tree, shrub or plant.
We do not cover property grown for
“business” purposes.

This coverage is additional insurance and
does not reduce the amount of insurance.

The policy deductible applies.

. Fire Department Service Charge.

We will pay up to $500 for your liability
assumed by contract or agreement for fire
department charges incurred when the fire
department is called to save or protect
covered property from a loss under
Section! LOSSES WE COVER.

This coverage is.additional insurance and
does not reduce the amount of insurance.

No deductible applies to this coverage.

. Property Removed. We insure covered
property against direct loss from any cause
while being removed from a premises
endangered by a foss under Section | —
LOSSES WE COVER and for no more than
30 days while removed. We will also pay
for reasonable expenses incurred by you

. for the removal and return of the covered

property.

This coverage reduces the amount of
insurance that applies to the property being
removed.

Tha poficy deductible applies.

HO-9R(02) (07-08)

1,.03GFHL000147,0031,0009,0,000000.2,

PAGE 13
Gic 08135 70 76 JOA

Credit Card Coverage and Identity Fraud
Expense Coverage.

We will pay up to $5,000 in the aggregate
for all loss and defense costs resulting
from Credit Card Coverage and Identity
Fraud Expense Coverage.

For the purposes of Credit Card Coverage
and Identity Fraud Expense Coverage, a
series of acts committed by any one
person in which any one person is
concerned or implicated is considered to be
one loss, even if a series of acts continues
into a subsequent policy period.

a Credit Card Coverage also includes,
fund transfer cards, forgery and
counterfeit money. Under Credit Card
Coverage, we pay for all loss and
defense costs resulting from:

{1} The legal obligation of any
“Insured” to pay because of the
theft or unauthorized use of credit
cards issued to or registered in any
“insured’s” name;

(2) Loss resulting from theft or
unauthorized use of electronic fund
transfer cards or accass devices
used for deposit, withdrawal or
transfer of funds, issued to or
registered in any “insured’s” name;

{3) Loss to any “insured” caused by
forgery or alteration of any
“insured’s” check or negotiable
instrument written on an “insured’s”
bank account. This does not include
loss by the acceptance of a forged,
altered or counterfeit check, or
other negotiable instrument,.by an
“insured”.

(4) Loss to any “Insured” through
acceptance in good faith of

counterfeit United States or
Canadian paper currency.

Page 8 of 34

Case ID: 190502023

 

 
TEARS TOE 2 1d-UV Ue co-MSG Documem 1 Filed 0orzi7rgy” Page 4T of 86

For lossés covered by this additional
insurance we will provide defense as
follows:

(1) We may investigata and settle any
claim or Suit 4s we deem to be
appropriate. Our duty to defend a
claim or sult erids when the amount
we pay or tender for the lass
equals the applicable amount of
insurance,

(2) If a suit ts brought against any
“insured” as a result of theft or
unauthorized use of a credit card or
fund transfer card, we will provide a
defense at our expense by counsel
of our choice. We have the option
to defehd at our expense any
“insured” against any suit for the
enforcement of payment under the
forgery coverage.

This is additional insurance and does not
| reduce the amount of insurance.

No deductible applies to Credit Card
Coverage.

b. Under Identity Fraud Expense
Coverage, we pay for “expenses” and
defense costs incurred by any
“insured” as the direct result of
"identity fraud”.

With respect to the provisions of this
coverage only, the following definitions

are added:

"Identify Fraud” means the act of
knowingly transferring or using, without
lawful authority, a means of
identification of any ” insured” with the
intent to commit, or aid or abet, any
unlawful activity that constitutes a
violation of federal Jaw or a felony
under any applicable state or local law.

HO-9R(02} (07-08)

 

PAGE 14

GIC 04135 70 76 OA

“Expenses” means:

(1)

(2

—

(3)

(4)

(5)

{6)

(7)

Costs for notarizing fraud affidavits
or similar documents for financial
institutions or similar credit grantors
or credit agencies that have required
that such affidavits be notarized;

Costs for certified mail to law
enforcement agencies, credit
agencies, financial institutions or
similar credit grantors;

Lost wages as a result of time taken
off from work to meet with, or talk
to, law enforcement agencies, credit
agencies, merchandise, and/or legal
counsel, or to completa fraud
affidavits, not to exceed $250 per,

day;

Loan application fees for
re-applying for a loan or loans
when original application is rejected
solely bacause the lender received
incorrect credit information resulting
from “identity fraud”:

Reasonable attorney fees Incurred,

_with our prior consent, for:

(a) Dafense of lawsuits brought
agaitist the “insured” by
merchants or their collection
agencies; and

‘(b) The removal of any criminal or

civil judgments wrongly entered
- against an “insured”.

Charges incurred for long distance
telephone calis to merchants, law
enforcement agencies, financial
institutions or similar credit grantors,
or credit agencies to report or
discuss an actual “identity fraud";

Research fees charged by
merchants, financial institutions or
similar credit grantors, or credit
agencies resulting from “identity
fraud”,

This coverage is additional insurance and
does not reduce the amount of
insurance.

Page 9 of 34

Case ID: 190502023

 

 
“—TRAAUEITOSIS TIDES 2. 1I-CV-0Z7Z3S-MSG Documéntl Filed Us/Z1/19 Pagé 42 of 86

A $100 deductible applies to
Identity Fraud Expense Coverage.

The following exclusions apply to
Credit Card Coverage and Identity
Fraud Expense Coverage:

(1) We do not caver forgery, theft or
use of a credit card, electronic fund
transfer card or access device:

(a) By aresident of your household
or any “insured”;

{b) By a person who has been
entrusted with the card(s) or
devica(s);

(c) If any “insured” has not
complied with ail terms and
conditions under which the cards
or devices are issued.

(2) We do not cover loss arising out of
“business” pursuits, dishonesty,
fraud, or criminal activity of any
“insured”,

7. Loss Assessment. We will pay up to
$10,000 for your share of loss assessment
charged against you by a corporation or
association of property owners for an
event that occurs during the policy period,
when the assessment is made as a result of
"sudden and accidentat” direct physical
loss to the property, owned by all members
collectively, caused by a loss under Section
| - LOSSES WE COVER for DWELLING
PROTECTION COVERAGE AND OTHER
STRUCTURES PROTECTION COVERAGE,
subject to all provisions of the policy.

This coverage does not apply to
assessments made as a result of damage
caused by:

a. Earthquake; or

b. Land shock waves or tremors before,
during or after a volcanic eruption.

This coverage applies only to loss
assessments charged against you as owner
or tenant of the “residence premises”,

HO-SR(02) (07-08)

{03GFHL.000147,0034,0010,0,000000.Z,

 

PAGE 15
Gic 04135 70 76 90A

We do not cover loss assessments charged
against you or a corporation or association
of property owners by any government
body.

The limit of $10,000 is the most we will
pay with respect to any one loss,
regardless of the number of assessments.

This coverage is not limited by the
expiration of this policy.

This coverage is additional insurance and
does not reduce the amount of insurance.

No deductible applies to this coverage.

. “Collapse” For an entire building or any

part of a building covered by this insurance
we insure for diract physical loss to

covered property involving “collapse” of a
building or any part of a building only when
the “collapse” is caused by one or more

of the following: .

a “Named peril{s)” apply to covered . 4

buildings and personal property for loss
insured by this additional coverage.

b, Decay that is hidden from view, meaning
damage that is unknown prior to
collapse or that does not result from a
failure to reasonably maintain the
property;

c. Insect or vermin damage that is hidden
from view, meaning damage that is
unknown prior to “collapse” or that
does not result from a failure to
reasonably maintain the property;

d. Weight of contents, equipment, animals
or people;

@. Weight of rain which collects on a roof;
or

f. Use of defective material or methods in
construction, remodeling or renovation
if the “collapse” occurs during the
course of the construction, remodeling
or renovation,

Page 10 of 34

Case ID: 190502023

“ei

 

 
 

Loss to an awning, fence, patio, pavement,
swimming pool, underground pipe, water
well, cistern, flue, drain, cesspool, septic
tank, foundation, retaining wall, bulkhead,
pier, wharf or dock is not included under
items b,, c., d, @ and f. unless the loss is a
direct result of the “collapse” of a
building. :

This coverage reduces the amount of
insurance that applies to the damaged
covered property.

The policy deductible applies.

9. Lock Replacement. When the dwelling
door keys are stolen in a covered theft
loss, we will pay the cost to:

a, Change the combination in the lock
hardware of the doors, or

b. Change the lock hardware of the doors.

The most we will pay for Lock Replacement
is $250. No deductible applies to this
coverage.

Refrigerated Products, We will pay you up
to $500 for loss to tha contents of a
freezer or a refrigerator located on your
“residence premises”, as a consequence
of power failure or mechanical breakdown.
This $500 limit is the most we will pay in

* any one loss regardless of the number of
freezers or refrigerators.

10

The Power Failure exclusion under Séction |
- LOSSES WE DO NOT COVER UNDER ©

DWELLING PROTECTION, OTHER
STRUCTURES PROTECTION AND PERSONAL

PROPERTY PROTECTION does not apply to
Refrigerated Products.

This coverage does not increase the
Personal Property Protection amount of

insurance,

No deductible applies to this coverage.

HO-9R(02} (07-08)

~__ USAA0S237SSS900386 TSO EBS Z2.19-CV-02Z/23-MSG Document I Filed O6/2Z1719 Page 43 of 86

PAGE 16

Gle 04135 70 76 OA

1, Land. |f a loss covered under Section | -

12.

13.

LOSSES WE COVER damages a building on
the "residence premises” insured under
Dwelling Protection or Other Structures
Protection and the same loss causes the
land necessary to support the building
insured under Dwelling Protection or Other
Structures Protection to become unstable,
we will pay up to $10,000 for the cost
required to replace, rebuild, stabilize or
otherwise restore such Jand.

This coverage is additional insurance and
does not reduce the amount of insurance.

The policy deductible applies.
Glass or Safety Glazing Material

We cover:

a The breakage of glass or safety glazing
material caused by a loss under Section
-1 LOSSES WE COVER, which is part
of a covered building, storm door or
storm window; and

b. Damage to covered property by glass
or safety glazing material which is part
of a building storm door or storm
window.

This coverage does not include Joss on the
“residence premises” if the dwelling has
heen vacant for more than 30 consecutive
days immediately before the loss. An
“insured” dwelling being constructed is not

considered vacant.

This coverage reduces the amount of
insurance that applies to the damaged’

property.
The policy deductible applies.

Landlord’s Furnishings. We will pay up to
$2,500 for your appliances, your carpeting
and other household furnishings located in
an apartment on the “residence premises”
regularly rented or held for rental to others
by any “insured”, for loss caused by
“named peril(s}” , other than Theft

Page 11 of 34

Case ID: 190502023

 

 
 

“——TSAADEESTESSaNOTEST MEE 2. 1I-CV-02Z723-MSG Document I~ Filed Ud/z1/Ty” Page 44 of 86

The $2,500 limit is the most we will pay in
any one loss regardless of the number of
appliances, carpeting or other household
furnishing involved in the loss.

This coverage reduces the Personal
Property Protection amount of insurance.

The policy deductible applies.

14, Building Ordinance or Law. For loss
caused by a loss under Section | - LOSSES
WE COVER to buildings under Dwelling
Protection and Other Structures Protection,
we will pay the increased costs which are
required and you actually incur to comply ~
with any ordinance or law governing the
rebuilding, repair or demolition of the
damaged property.

The limit for this coverage will not be more
than 5% of the Coverages A — Dwelling
Protection amount of insurance.

This coverages is additional insurance and
does not reduce the Dwelling Protection
amount of insurance.

The policy deductible applies.

15. Temporary Living Expense. We will pay
up to $2,000 for necessary increase in
costs which you incur to maintain your
normal standard of living when the
“residence premises” is uninhabitable due
to a loss caused by earthquake, volcanic
eruption, landslide, or if a civil authority
prohibits your use of the “residence
premises” because an earthquake, vofcanic
eruption or landslide has occurred. This
coverage is additional insurance and does
not reduce the Loss of Use Protection
amount of insurance.

No deductible applies to this coverage.
16, Fungus, Or Wet or Dry Rot.
1. We will pay up to a total of $2,500 for:
a, The cost to treat, remove or

dispose of “fungus”, or wet or dry
rot, from covered property;

HO~SR(02) (07-08)

L03GFHL000147,0031.0011.0.000000.2,

17,

PAGE 17
GIG 04135 70 76 SOA

b. The cost to tear out and replace any
part of the building or other
covered property as needed to gain
aceess to the “fungus”, or wet or
dry rot, and/or

c. The cost-to test, to detect, measure
or evaluate air or property to
confirm the absence, presence or
laval of “fungus”, or wet or dry
rot, whether performed prior to,
during or after removal, repair,
restoration or replacement. The cost
of such testing will be provided only
to the extent that there is a
reasonable probability that there is
the presence of “fungus”

which is the direct result of a loss
under Section | - LOSSES WE COVER.

2, We will pay up ta $2,000 for the
necessary increase in costs which you
incur to maintain your normal standard
of living when the “residence
premises” is uninhabitable due to a loss
caused by, resulting from, or consisting
of “fungus”, or wet or dry rot, which
is the direct result of Section | -
LOSSES WE COVER.

This coverage is additional insurance and
does not reduce the amount of insurance.

No deductible applies to this coverage once
the policy deductible has bean met.

Military Uniforms and Equipment. We
will waive your deductible for loss to
uniforms and military equipment, owned by
you, including but not limited to clothing,
insignia, flight cases, headsets, personal
body armor and GPS devices for a loss
caused by “named peril{s}” while you are
on active or active reserve duty.

This coverage reduces the Personal
Property Protection amount ‘of insurance.

No deductible applies to this coverage.

Page 12 of 34

Case ID: 190502023

 

 
 

 

os

18. War. To the extent that coverage for “war
is provided here, item 1, f. under LOSSES
WE DO NOT COVER UNDER DWELLING
PROTECTION, OTHER STRUCTURES
PROTECTION AND PERSONAL PROPERTY
PROTECTION and the “war” exclusion in
any endorsement attached to this policy do

not apply.
We will pay up to $10,000 far:

a. Direct loss or damage to your personal
property caused by “war”; or:

b. Abandonment as a consequence of
“war

subject to the following conditions:

This coverage applies only:

a. To any “insured” who is subject to
government reimbursament for loss to
personal property under 31 USC 3721,
commonly referred to as the Military
Personnel and Civilian Employees Claims
Act, as amended and supplemented, or
ahy successor or replacement act; and

b. To loss that occurs ahywhere outside
the Continental United States, Alaska and

Hawaii.

In addition to compliance with the other
provisions of Your Duties After Loss, you

must

a. Report your claim to. the U.S.
Government, its affiliate or agency, and
comply with its requirements;

b. Send us, within 60 days after our
request, copies of all actual documents
which outline the basis of the
government's reimbursement for your
loss including the amount paid.

The Suit Against Us clause is changed for
loss by “war” only:

HO-9SR(02) (07-08) }

G— document tl Filed Vsrzi/ty Page 45 Of 36

PAGE 18
QOA

qIc 04135 70 76°

No action can ba brought unless the
policy provisions have been complied
with and the action is started within one
year after the date of payment by the

_ government .

The Loss Settlement clause in this policy is

19

changed for loss by “war” only to read:

"War" loss to personal property ‘under *
this policy is not payable until the U.S.
Government has made its final payment
to you for the loss under 31 USC 3721
as amended ‘and supplemented, or any
successor or replacement act.

” Subject to all policy provisions, our
payment will be the total amount of
your foss minus the U.S. government

payment

We will adjust all losses with you. We
will pay you unless some other person
ig named in the policy or is legally
entitled to receive payment Loss will be
payable 60 days after we receive your
proof of loss, and satisfactory evidence
of the amount of the U.S, Government
payment, or we reach an agreement
with you.

This coverage reduces tha Personal
Property Protection amount of insurance.

No deductible applies to this coverage.

Electronic Media, meaning songs, movies
and other audio or video media, which you
purchased and downloaded onto a

computer or portable electronic media
player. We will pay up to $250 for a loss
covered under “named peril(s)” , provided
that you maintain records to document the ~
actual purchase of this media. This coverage
does not include personal data or records.

This coverage ts additional insurance and
does not reduce the Personal Property
Protection amount of insurance,

The policy deductible applies.

Page 13 of 34

Case ID: 190502023

 

 
 

Page 46 of 86 ©

PAGE 19
GIc 04135 7O 76 QOA

 

SECTION | - LOSSES WE COVER

COVERAGE A - DWELLING PROTECTION
COVERAGE AND COVERAGE B ~ OTHER
STRUCTURES PROTECTION COVERAGE

We insure against “sudden and accidental”,
direct, physical loss to tangible property
described in PROPERTY WE COVER —
Coverages A and B unless exciuded in Section |
- LOSSES WE DO NOT COVER,

COVERAGE C - PERSONAL PROPERTY
PROTECTION

We insure against “sudden and accidental”,
direct, physical loss to tangible property
described in PROPERTY WE COVER — Coverage
C caused by a peril listed below unless the foss
is excluded in LOSSES WE DO NOT COVER
UNDER DWELLING PROTECTION, OTHER
STRUCTURES PROTECTION AND PERSONAL
PROPERTY PROTECTION.

14. Fire or lightning.
2, Windstorm or hail.

This peril does not include loss to the
property contained in a building caused by -
rain, snow, sleet, sand or dust unless ‘the
direct force of wind or hail damages the
building causing an opening in a roof or wall
and the rain, snow, sleet, sand, or dust
enters through this opening.

This peril includes loss to the “watercraft”,
"personal watercraft", and their trailers,
furnishings, equipment and outboard
motors, only while inside a fully enclosed
building.

3. Explosion.
A. Riot or civil commotion.

5. "Aireraft/ including self-propelled missiles
and spacecraft.

6. Vehicles, meaning damage caused by or
resulting fram an impact with a “motor
vehicle”. This dogs not include damage to
personal property being transported by a
“motor vehicle” unless this vehicle is itself

involved in a collision.
HO-9R(G2) (07-08)

103GFHL000147,0031.0012,0,000000.Z,

7. Smoke, meaning “sudden and accidental”

damage from smoke.

This peril does not include loss caused by
smoke from agricultural smudging or
industrial smudging or operations.

. Vandalism or malicious mischief.

. Theft, including attempted theft and loss of

property from a known place when it is
likely that the property has been stolen.

This peril does not include loss caused by
theft

a Committed by any “insured” or any
other person regularly residing on any
part of the "Insured location” for a
period in excess of thirty consecutive
days, if other permanent residency is
established or claimed elsewhere;

b. In or to a dwelling under construction,
or materials and, supplies for use in the
construction until the dwelling is
finished and occupied; or

c. From that part of a "residence
' premises” rented by any “Insured” to a
person who does not qualify as an
“insured” .

This peril dogs not include loss caused by
theft that occurs away from the "residence
premises” of:

a Property while at any other residence
owned by, rented to, or occupied by
any “insured” unless the “insured” has
stayed at the temporary residence at
any time during the GO days immediately
before the loss.

b. “Watercraft”, or "personal
watercraft” including their furnishings,
equipment and outboard motors; or

c. Trailers and campers.

Page 14 of 34

Case ID: 190502023

 

 
 

USAAUSDSTSSHOUNSSSTUDEDE 2.LO-CV-U2Z723-MSG~_ Document £

10. Falling objects.

This peril does not include loss to property
contained in a building unless the roof or an
outside wall of a building is first damaged
by a falling object. Damage to the falling
objact itself is not included. .

_ tt, Weight of ice, snow or sleet, which
causes damage to property contained in a
building.

12. Discharge or overflow of water or steam
fram within a plumbing, heating, air
conditioning or automatic fire protective
sprinkler system or from within a
household appliance. A plumbing system
does not include a sump pump or sump
well designed to drain subsurface water
from tha interior foundation area even if
such overflow results from the mechanical
breakdown of the sump pump.

This peril does not include loss:

a. To the system or appliance from which
the water or steam escaped; or

b. Caused by or resulting from freezing
except as provided in the peril of
Freezing below; or

Filed O6/Zi1rTy- Page 47 of 86

PAGE 20
alc 04135 70 76 90A

c. On the “residence premises” caused
by discharge or overflow which occurs
off the “residence premises”,

13. Tearing apart, cracking, burning or

bulging of a steam or hot water heating —
system, an air conditioning or automatic fire
protective sprinkler system, or an appliance
for heating water.

14, Freezing of a plumbing, heating, air

conditioning or automatic fire protective
system or of a household appliance.

This peril does not include loss on the
"residence premises”, if you have failed

to:
a. Maintain heat in the building; or

b. Shut off the water supply and drain the
system and appliances of water.

15. Damage from artificially generated

electrical current.

16. Volcanic eruption other than loss caused

by earthquake, land shock waves or
tremors.

SECTION | - LOSSES WE DO NOT COVER

LOSSES WE DO NOT COVER UNDER
DWELLING PROTECTION AND OTHER
STRUCTURES PROTECTION.

1. Unless otherwise stated in 3, below we do
not insure for damage consisting of or
caused directly or indirectly by any of the
following, regardless of:

{i) The cause of the excluded event or
damage that; or
(fi) Other causes of the loss that; or

(ii) Whether the event or damage occurs,
suddenly or gradually, involves isolated
or widespread damage, or occurs as a
result of any combination of these to;

or

HO-SR(02} (07-08)

liv} Whether other causes or events act
concurrently or in any sequence with
the excluded evant to

preduce the loss.

a. Freezing of a plumbing, heating, air
conditioning or automatic fire protective
sprinkler system or of a household
appliance, or by discharge, leakage or
overflow from within the system or
appliance caused by freezing. This
exclusion does not apply if you have:

(1) Maintained heat in the building; or

(2} Shut off the water supply and
drained the system and appliances
of water;

Page 15’ of 34

Case ID: 190502023

 
 

[ —TSAAISITOSIOUNSMSS 2 LS-UV Ue 23-MoG Uocumem 1. Filed Oo/ZT71IF Page 45 01 8b

PAGE 21
GiC 04135 70 76 gOA

b. Freezing, thawing, pressure or weight j. Discharge, dispersal, seepage, migration,
of water or ice, whether driven by wind release or escape of “pollutants”
or not, to a . unless the discharge, dispersal, seepage,
migration, release or escape is itself
(1} Swimming pool, hot tub, or spa, caused by “named peril(s)” of this
including their filtration and policy. :

circulation system; or
k. Settling, cracking, shrinking, bulging or

 

(2) Fence, pavement, patio; or ‘axpansion of pavements, patios,

{3} Foundation, retaining wall or foundations, walls, floors, roofs or
bulkhead; or ceilings;

(4) Pier, wharf or dock. | Birds, redents, insacts;

c, Theft in or to a dwelling under . nm ”
construction, or of materials and m. Animals owned or kept by any “insured”.
supplies for use in the construction until . : :
the dwelling is finished and occupied; ne Mormin meaning animals, oper sonal im)

d. Vandalism and malicious mischief or property for foraging oF shelter and by
breakage of glass and safety glazing property. Vermin include but are not
materials, and any ener loss caused limited to armadillos, bats, beavers,

BY an ne more q nd ron act coyotes, ferrets, opossums, porcupines,

vandalism or malicious mischief, if the raccoons, skunks and squirrals.

180 ccncutive deve Immediately than o. Nesting, infestation, discharge or release

before the loss. A dwelling being of waste products or secretions. hy any

constructed is not considered vacant; _ , re iw
animals owned or kept by an insured”.
e. Constant or repeated seepage or : : '

leakage of water or steam over a P. ress ° from, or is " * roots, intrusion

period of 14 days or more from within ° o S$ oF plant roo

a plumbing, heating, air conditioning or 2. If}

+e . : . If items 1. through 1.p. above cause water
automate fire protective eee d damage which is not otherwise excluded,
ad fiance: we cover the resulting water damage,
pplance, including the cost of tearing out and
f. Wear and tear, marring;. deterioration; torvopaie a ehenbing, in eating, neeessery
. conditioning or automatic fire protective

9 hechanica breakdown cnt gstect . sprinkler system or household appliance.

. ropert that catiens " to Yanna e or We do not cover loss to the system or
property 9 appliance from which this water escaped.

destroy iiself;
3. If any items in 1. above directly causes a

h. Smog. rust electrolysis or other “named peril{s)” to occur, the resulting
COTTOSION: damage produced by the "named peril{s}”

. . . is covered unless otherwise excluded or

i. Smoke, from agricultural smudging or - excepted elsewhere in this policy.

industrial operations;

HO~9RO2) (07-08) Page 16 of 34

Case ID: 190502023

[03GFHL.000147.0031.0013,0,000000,2,

 

 
[TI SAAUS2STOSUSUNIESZ TESS

 

 

LOSSES WE DO NOT COVER UNDER
DWELLING PROTECTION, OTHER
STRUCTURES PROTECTION AND PERSONAL
PROPERTY PROTECTION:

1. We do not insure for damage consisting of
or caused directly or indirectly by any of
the following regardless of:

{i} The causa of the excluded event or
damage that; or

(ii} Other causes of the loss that: or

{ii} Whether the event or damage occurs,
suddenly or gradually, involves Isolated
or widespread damage, or occurs as a
rasult of any combination of these to;
or

{iv) Whether other causes or events act
concurrently or in any sequence with
the excluded event to

produce the loss.

a, Ordinanee or Law, meaning the
increased cost of demolition, repairs or
rebuilding dua to the enforcement or
compliance with any ordinance or law
regulating the construction, repair or
demolition of a building or other
structure other than as provided in
ADDITIONAL COVERAGES, Building
Ordinance or Law.

b, Earth Movement arising from or
caused by or resulting from human or
animal forces or any act of nature,
meaning: —

' (1) Earthquake, including land shock
waves or tremors before, during or
after a volcanic eruption;

(2) Landslide; mudslide or mudflow;

(3} Subsidence, sinkhole, erosion or
movement resulting from improper
compaction, site selection or any
other external forces;

HO-9R(02) (07-08)

2t9-cv-02723-MSG_ Document Filed 06/z17ts— Page 49 OT 86

PAGE 22
GIc 04135 70 76 JOA

{4) Earth sinking, rising or shifting,
expanding or contracting of earth,
all whether combined with water or

not;

unless direct loss by fire, theft,
explosion, or breakage of glass or
safety glazing material which is part of a
building, storm doar or storm window
results and then we will pay only for the
resulting loss.

Water Damage arising from, caused by
or resulting from human or animal
forces, any act of nature, or any other
source, Water damage means damage
caused by-or consisting of:

(1) Flood, surface water, waves, tidal
water, storm surge, tsunami, any
overflow of a body of water, or
spray from any of these, whether or
not driven by wind; or

(2) Any release, overflow, sscape or
rising of water otherwise held,
contained, controlled or diverted by
a dam, levee, dike or by any type of
water containment, water diversion
or flood control device; or

(3) Water or water-borne material
which backs up through sewers or
drains or which overflows from a
sump pump, sump well or similar
device designed to drain water from
the foundation area; or

(4) Water or water-borne material
below the surface of the ground,
including water which exerts
.pressure on or seeps through a
building, sidewalk, driveway,
‘foundation, swimming pool or other
structure;

unless direct loss by fire, explosion or

theft results from water damage and
then we will pay only for the resulting

loss.

Page 17 of 34

Case ID: 190502023

 
 

“TARTS Se 2 Lo UV Ue 2o-MoG Docume:n 1 Filed O0/21/1y Page 20 OF ob

d. Power Failure, meaning the failure of
power or other utility service if the
failure takes place off the “residence
premises” except as provided in
ADDITIONAL COVERAGES, Refrigerated
Products.

If damage caused by a loss insured
under Section [| LOSSES WE COVER
results on the “residence premises”,
we will pay only for that damage.

e. Neglect, by or failure of any “insured”
to use all reasonable means to save and
preserve property at and after the time
of a loss or damage or the avent
resulting in loss or damage.

f. “War" and any consequence of “war”,
except as provided in ADDITIONAL
COVERAGES, War. Discharge of a
nuclear weapon will be deemed a
warlike act even if accidental.

g. Nuclear Hazard, meaning

(1) Any nuclear reaction, radiation, or
radioactive contamination, all
whether controlled or uncontrolled
or however caused, or any
consequence of any of these.

. 42) Loss caused by the nuclear hazard

, will not be considered loss caused
by fire, explosion, or smoke,
whether these perils are specifically
named in or otherwise included
within the Section | - LOSSES WE
COVER.

{3) This policy does not apply under
Section | to loss caused directly or
indirectly by nuclear hazard, axcept
that direct loss by fire resulting
from the nuclear hazard is coverad.

h. Intentional Loss, meaning loss arising
out of any act any “insured” commits
or conspires to commit with the intent
to cause a loss, Even “insureds” who
did not commit or conspire to commit *
the act causing the loss are not entitled
to coverage.

HO-SR(02} (07-08)

1LO3GFHL000147,0031.0014.0,000000,2,

PAGE 23
Gic 04135 70 76 90A

“Fungus”, or Wet or Dry Rot, or
Bacteria other than as provided in
ADDITIONAL COVERAGES, “Fungus”,
or Wet or Dry Rot.

“Collapse”, other than as provided in
ADDITIONAL COVERAGES, "Collapse",

Diminution in value, meaning any
reduction in value that would remain
after damaged property is repaired or
replaced. ,

We do not insure for loss caused by any of
the following. However, any ensuing loss to
property described in Dwelling Protection
and Other Structures Protection not
precluded by any other provision in this

a.

. policy Is covered.

Weather Conditions which includes but
is not limited to heat, cold, humidity,
rain, ice, snow, sleet, wind, hail or
drought. However, this exclusion only
applies if weather conditions contribute
in any way with a cause or event
excluded in LOSSES WE DO NOT
COVER UNDER DWELLING PROTECTION
AND OTHER STRUCTURES PROTECTION,
item 1. above to produce the loss.

Acts or decisions, including the failure
to act or decide, of any person, group,
organization or governmental body;

Faulty, negligent, inadequate or
defective:

(1) Planning, zoning, davelopment,
surveying, siting;

(2) Design, specifications, workmanship,
repair, construction, renovation,
remodeling, grading, compaction;

(3) Materials used in repair,
construction, renovation or
remodeling; or maintenance.

This limitation applies to loss or damage

to any property on or off the
“residence premises”,

Page 18 of 34

Case ID: 190502023

 

 

 
USAA0523 1989900386

  

 

PAGE 24
Gic 04135 70 76 90A

 

SECTION | - LOSS SETTLEMENT

We will not pay more than the amount of
insurance that applies to the damaged,
destroyed or stolen property as stated on the
Declarations page unless such amountis
increased due to ADDITIONAL COVERAGES or
the Home Protector Coverage, Subjact to the
amount of Insurance covered losses are settled

as follows:
1. For tha following property:
a Structures that are not buildings; and

b, All covered structures whether or not
they are buildings, if located away from
the “residence premises”,

We will pay the lesser of:
a The “actual cash value”; or

b. Our cost to replace tha property with
property of like kind, quality, age and
condition; or

c. Our cost to repair or our cost to
restore the property to the condition it
was in just before the loss

2. All items under Property We Cover —
Dwelling Protection and buildings on the
“residence premises” under Other
Structures Protection. We will pay our cost
to repair or our cost to replace the
damaged property with similar construction
and for the same use on the premises
shown in the Declarations, subject to the

following:

a. When our cost to repair or replace the
damaged property is less than $5,000
we will pay you the full replacement
cost amount without deduction for
depreciation.

b, When our cost to repair or our cost to
replace the damaged property is greater
than $5,000, and until actual repair or
replacement is completed, we will pay
only the “actual cash value”, not to

HO~-SR(02) (07-08)

exceed our cost to repair or our cost

to replace the damaged part of the

property. :

(1) To receive any additional payrnents
on a replacement cost basis, you
must complete the actual repair or
replacement of the damaged part of
the propérty within one year after
the date of loss, unless during this
period you request in writing that
this time limit be extended for an
additional’ 180 days, and notify us
within 30 days after the work has
been completed.

{2} When repair or replacement is
actually completed, we will pay the
covered additional amount you
actually and necessarily spend to
repair or replace the damaged part
of the property, or our cast to
repair or réplace the damaged part
of the property, whichever is less,

Home Protector Coverage.

You agree:

a. To insure your buildings under Property
We Cover ~ Dwelling Protection and
Other Structures Protection, on the
“residence premises”, for the full
replacement cost at the time this policy
is issued; and

b. To accept any increase in coverage that
results from the application of the -
Adjustment to Building Cost provision if
it is deemed necessary by us. You must
pay for any added premium; and

c. To tell us within 90 days of the start of

any additions or other physical changes
to buildings on the “residence
premises” which increases the value by

the greater of:

{1) $25,000; or

{2) 5% of the current Dwelling
Protection amount of insurance.

You must pay any resulting premium.
Page 19 of 34

Case ID: 190502023

 
 

if you comply with these requirements and
if as a result of a covered loss, you have
exhausted the amount of Insurance:

a Applying te buildings covered under
Property We Cover — Dwelling
Protection or Other Structures
Protection; or

b. Provided under ADDITIONAL
COVERAGES, Debris Removal; or

c& Provided under ADDITIONAL
. COVERAGES, Building Ordinance or Law;
then, we will pay up to an additional 25% of
the amount of insurance applying to the
damaged building. The most we will pay for
a, b., or c., either singly or in any
combination is 25% or the amount actually
and necessarily spent to repair or replace
the damaged building, whichever is less.

. Loss Settlement — Personal Property. We
will settle losses to covered property at full
replacement cost without deduction for
depreciation, subject to the following:

REPLACEMENT COST COVERAGE DEFINED

Replacement Cost means the cost, at the
time of loss, of a new item identical to the
one damaged, destroyed or stolen. if an
identical item is no longer manufactured or
cannot be obtained, replacement cost will
be the cost of a new item which is:

a, Similar to the insured article, and

b; Of like quality and usefulness.

PROPERTY COVERED

a. Personal property covered in Property
We Cover -- Personal Property
Protection, except personal property

stated in Property Not Eligible below;

b. If covered in this policy; awnings,
carpeting, and household appliances,
whether or not attached to buildings.

HO-SR(02) (07-08)

LO3GFHL,000747,0031.0015,0,000000.Z,

~~  USAADSZSTISIONNSOMIWRSE 2.19-CV-U2Z/23-MSG . Document Filed 06/21/19 Page 52 of 86

PAGE 25
GIc 04135 70 76 90A

PROPERTY NOT ELIGIBLE

Replacement cost coverage does not apply
to:

a Items of rarity or antiquity that cannot
be replaced;

b. Articles whose age or history
contributes substantially te their value.
These include, but are not lirnited to,
memorabilia, souvenirs and collectors
items;

c. Motorized golf carts and their
equipment and accessories;

d. Articles not maintained in good or
workable condition;

8. Property that is either obsolete or
useless to the “insured” at the time of

loss;

f, Property that you do not intend to
repair, replace, or restore.

LOSS SETTLEMENT

a For property that is eligible for
replacement cost coverage ft is our
option to:

(1) Replace, or pay you our cost to
replace the property with new
property of like kind and quality
without deduction for depreciation;
or :

(2) Pay you the cost to repair or
restore the property to tha
condition it was in just before the

logs; or

(3) Pay you the necessary amount
actually spent to repair or replace
the damaged property.

b. We will pay no more than “actual cash
value” until repair or replacement of
the damaged property is completed,
unless the entire loss {Is less than
$2,500

Page 20 of 34

Case ID: 190502023

 

 
 

(USRAUBESTESTOOOSESEI DBE Z.19-CV-UZ/(2Z23-MSG Document I Filed Oo/ZT/1yY Page 55 Of ob

|
|
|

c. You make a claim for loss on an "actual
cash value” basis and then make claim
within one year after the loss for any
additional liability under the terms of this

provision.
&

d, For property that is not eligible for
replacement cost coverage, it is our
option to:

(1) Pay you the “actual cash value”,
or ‘

(2) Replace, or to pay you our cost to
raplace the property with property
of like kind, age, quality and
condition; or

PAGE 26
GIC 04135 7O 76 9OA

{3) Pay you the cost to repair or
restore the property to the
condition it was in just before the

loss.

We will not pay more than the Amount
of Insurance that applies to Personal
Property Protection. Nor will we pay
more than any Special Amounts of
Insurance that apply as stated in this
policy.

SECTION I - CONDITIONS

1. Insurable Interest and Amount of d.
Insurance, Even if more than one person
has an insurable interest in the property
covered, we will not be liable in any one
lossi' :

a. To the “insured” for more than the
amount of the “insured’s” interest at

the time of loss; or g.

b. For more than the applicable amount of
insurance

whichever is less.

2. Your Duties After Loss. In case of a loss
to which this insurance may apply you must
see that the following are done:

a. Promptly notify us or our agent about
the loss. This policy will not provide any . g.
coverage for your loss if you fail to
notify us about the loss within one year
after the loss actually occurs;

b. Notify the police in case of loss by
theft, vandalism, or any other criminal
act;

c. Notify the credit card or fund transfer
card company in case of loss under
‘ADDITIONAL COVERAGES, Credit Card
Coverage, and Identity Fraud Expense
Coverage;

HO-9R(02) (07-08)

 

 

(1} Protect the property from further

damage;

{2} Make reasonable and necessary
repairs to protect the property; and

{3) Keep bn accurate racord of repair
expenses;

Cooperate with us in the investigation
of a claim;

At our request prepare an inventory of
claimed personal property showing the
quantity, description, age, replacement
cost and amount of loss. Include with
the inventory all bills, receipts and
related documents that support the
items listed and substantiate the figures
shown In the inventory;

As often as we reasonably require:

{1} Show the damaged property;

(2) Provide us with records and
documents we request and permit
us to make copies; and

(3) Submit to and sign, while not in the
presence of any other “insured”:

{a} Statements; and
{b) Exarninations under oath; and

Paga 21 of 34

Case ID: 190502023

 
 

 

—TTISAAISTT USIIOUSOO LOOMIS CL o-UV U2 2o-MSG Document L

(4) Produce employees, members of
your househald or others for
examinations under oath to the
extent it is within your power to do
SO;

h. Send to us, within 60 days after our
request, your signed proof of loss
which sets forth, to the best of your
knowledge and belief:

(1) The time and cause of loss;

(2} The interest of the “insured” and all
others in the property involved and
all liens on the property.

(3) Other insurance which may cover
the loss;

{4} Changes in title or occupancy of the
property during the term of the
policy;

(5} Specifications of damaged buildings
and detailed repair estimate;

(6) The inventory of claimed personal
property described in 2.f. above;

{7}. Receipts for Additional Living
Expenses and Temporary Living
Expenses incurred and records that
support the Fair Rental Value loss;
and

(8) Evidence or affidavit stating the
amount and cause of loss that
supports a claim under ADDITIONAL
COVERAGES, Credit Card Coverage,
and receipts, bills or other records
that support your claim for
expenses under Identity Fraud
Expense Coverage.

3. Volceanie Eruption Period, One or more
volcanic eruptions that occur within a
72-hour period will be considered as one
voleanic eruption,

4. Loss or Damage to 4 Pair or Set, In case
of loss or damage to a pair or set we may
elact to:

a Repair or replace any part to restore
the pair or set to its value before the
loss; or

HO-SR{G2) (07-08)

| Q3GFHL.000147.0031.0018.0,000000,Z,

Filed 06/21/19 Page 54 of 86

PAGE 27
GIC 04135 70 76 90A

b. Pay the difference between “actual
cash value” of the property before
and after the loss.

5, Matching of Undamaged Property, In case

of darnage to property, we will not pay to
repair or replace undamaged property due
solely to:

a. Mismatch of color between undamaged
material and new material used to
replace faded, weathered or oxidized.
damaged material; or

b. Mismatch between undamaged material
and new material used to repair or
replace damaged material due to
outdated, obsolete or discontinued
products.

. Appraisal. lf you and we fail to agree on

the amount of loss, either may demand an
appraisal of the loss. In this event, each
party will choose a competent and impartial
appraiser within 20 days after receiving a
written request from the other. The two
appraisers will choose an umpire. If they
cannot agree upon an umpire within 15
days, you or we may request that the
choice be made by a judge of a court of
record in the state where the “residence
premises” js located. The appraisers will
separately set the amount of the loss. If the
appraisers submit a written report of an
agreement to us, the amount agreed upon
will be the amount of loss. If thay fail to
agree, they will submit their differences to
the umpire. A decision agreed to by any

two will set the amount of loss.

Each party will:
a. Pay its own appraiser; and

b, Bear the other expenses of the
appraisal and umpire equally.

Any feas for expert witnesses or attorneys
will be paid by the party who hires them.
Neither the umpire nor the appraisers will
have a financial interest that is conditioned
on the outcome of the specific matter for
which they are called to serve,

Page 22 of 34

Case ID: 190502023

 

 
 

This is not a provision providing for or
requiring arbitration. The appraisers and
umpire are only authorized to determine the
"actual cash value”, replacament cost, or
cost to rapair the property that is the
subject of the claim, They are not
authorized to determine coverage,
exclusions, conditions, forfeiture
provisions, conditions precedent, or any
other contractual issues that may exist
between you and us. The appraisal award
cannot be used by either you or us in any
procesding concerning coverage,
exclusions, forfeiture provisions, conditions
precedent, or other contractual issues. ,
However, once contractual liability is
admitted or determined, the appraisal award
is binding upon you and us. This appraisal
process and authority granted to the
appraisers and the umpire can only be
expanded or modified by written mutual
consent signed by you and us.

7. Other Insurance, Other insurance includes
the coverage and any deductible required
by such other insurance.

If a loss covered by this policy, other than a
loss covered by the ADDITIONAL
COVERAGE, Credit Card Coverage and
Identity Fraud Expense Coverage or golf
cart coverages; is also covered by other
insurance, we will pay only the proportion
of the loss that the amount of insurance
that applies under this policy bears to the
total amount of insurance covering tha loss.

Coverage provided by the ADDITIONAL
COVERAGE, Credit Card Coverage and
Identity Fraud Expense Coverage is excess
over other insurance that covers the same
loss. This coveraga is also excess over any
other contractual conditions, rights or
benefits that provide relief from or
indemnification for your obligations to pay
any amount to any third party resulting from
a loss covered by this coverage. In no event
will we pay more than the applicable
amount of insurance.

1
This policy does not apply to’ motorized
golf carts and their equipment and
accessories when any other insurance also

applies.

HO-9R(02) (07-08)

ia

11.

12.

 

 

PAGE 28
90A

04135 70 76

GIC

Suit Against Us. No action can be brought
against us unless you have:

a. Given us notice of the loss,

b. Complied with all other policy
provisions, and

c. Started the action

within two years after the date of the loss

Our Option. If we give you written notice
within 30 days after we receive your notice
of Joss, wa may repair or replace any part
of the damaged property with like property.

Loss Payment. We will adjust all losses
with you, We will pay you unless some
other person is named In the policy or is
lagally entitled to receive payment. Loss will
bea payable 60 days after we receive your
proof of loss and:

a. Reach an agreement with you;
b. There is an entry of a final judgment; or

c.” There is a filing of an appraisal award
with us.

Abandonment, You may not abandon
property to us for any reason.

Mortgagee Clause, The word "mortgagee"
includes trustee.

lf a mortgagee is named in this policy, any
covered loss under Section | - LOSSES WE
COVER for Dwelling Protection or Other
Structures Protection will be paid to the
mortgagee.and you, as interests appear. If
more than one mortgagee is named, the
order of payment will be the same as the
order of precedence of the mortgages.

If we deny your:claim because you or any
other “insured” thas failed to comply with
the terms and conditions of this policy that
denial shall not apply to a valid claim of the
mortgagee, if the mortgagee:

Page 23 of 34

Case ID: 190502023

 
 

 

a Promptly notifies us of any change in
ownership, occupancy or substantial
change in risk of which the mortgagee
is aware; and

b. Pays any premium due under this policy
on demand if you have neglected to pay
the premium; and

o. Sends to us, within 60 days after our
request, a signed sworn proof of loss
which sets forth, to the bast of the
mortgagee's knowledge and belief:

(1) The time and cause of loss;

(2) The interest of the mortgagee and
all others in the property involved
and all liens on the property;

(3) Other insurance which may cover
the foss;

(4) Changes in title or occupancy of the ©

property during the term of the
policy;

(5) Specifications of damaged buildings
-and detailed repair estimates.

Policy conditions relating to Appraisal,
Suit Against Us and Loss Payment apply
to the mortgages,

d. Submits to examination under oath,

If wa decide to cancel or not to renew this
policy, the mortgagee will be properly
notified at least 10 days before the date
cancellation or nonrenewal takes effect,

{f we pay the mortgagee for any loss and
deny payment to you

a We are subrogated to all the rights of
the mortgagee granted under the
mortgage on the property; or

b. At our option, we may pay to the
mortgages the whole principal on the
mortgage plus any accrued interest, [n
this event, we will receive a full
assignment and transfer of the
mortgage and all securities held as
collateral to tha mortgage debit

HO-SR(02} (07-08)

(03QFHL.000147,0091,0047,0,000000,2,

"TSAR STON SOLIS 2. LI-CV-Uz/z2a-MoG Document 1

13.

14.

Filed 06/21/19" Page 56 of 86

PAGE 29
gICc 04135 7O 76 9OA

Subrogation will not impair the right of the
mortgagee to recover the full amount of
the mortgagee ’s claim.

No Benefit to Bailes, We will not
recognize any assignment or-.grant any
coverage that benefits a person or
organization helding, storing or moving
property for a fee regardless of any other
provision of this policy.

Salvage and Recovered Property.

a We have an interest in the salvage value
of any property for which we have
made a payment under the Loss
Settlement Condition. At our option,
property that we have paid for ar
replaced becomes our property.

b, If you or we recover any property for
which we have made payment under this
policy, you or we will notify the other
of the recovery. At your option, the
property may be retained by you. If you
retain the property, the loss payment, or
any lesser amount to which we agree,
must be refunded to us.

15. Concealment, Misrepresentation or

Fraud, If you or any other “insured” ,
whether before or after an “occurrence”
or loss under this policy has:

a. Intentionally concealed or
misrepresented any material fact or
circumstance;

b, Engaged in fraudulent conduct; or

c. Made false statements which, if known
by us, would have caused us not to:

{1) Issue the policy;

(2) Issue the policy in as large an
amount;

(3) Provide coverage for the hazard
resulting in the loss; or

(4) Issue the policy for the same
amount of premium or at the same
rate

Page 24 of 34

Case ID: 190502023

 

 
 

. relating to the issuance of this policy or
in the presentation of a claim, we may
deny coverage or declare the entire
policy void as to the interest of all
“insureds” and refund the unearned
premium as of the date of the conduct
described in a, b, or c. above. Any
unearned premium refund will be offset
by any amounts paid to any “insured”
under the policy after the date of the
conduct described in a, b,, or c, above.

TEATS COS SS 2. 1 S-CV-02723-MSG” Document 1 Filed Uo/Z1/To~ Page 07 of 86

PAGE 30
GIC Oh135 7O 76 90A:

17. Adjustment to Building Cost. The amount

of insurance for Section |, Dwelling
Protection, shown in the Declarations of
this policy, will be revised at each policy
renewal to reflect the rate of change in the
replacement cost of your dwelling. The
resulting limit will he rounded to the next

$1,000.

Section |, Other Structures Protection,
Personal Property Protection and Loss of

Usa, will also be adjusted. The rules then in
usa by us will determine the new amounts

We reserve all rights to seek recovery
for these coverages.

of the amount we pay from any person
committing concealment,
misrepresentation or fraud for all
payments made and cost incurred.

These amounts wilt not be reduced without
your consent

You have the right to refuse any resulting
change in amount You must do so before
the effective date of such change.

16, Duties to Determine and Maintain Policy
Limits. It is your responsibility to determine
and maintain adequate amounts of insurance
to totally replace or repair your dwelling,

other structures and personal property. We have the right to change to another

replacement cost calculation tool as of any
renewal date. We will give you at least 30
days prior written notice if we do this.
Such change must apply to all similar
policies issued by us.

SECTION II - LIABILITY COVERAGES

We will not pay for punitive damages or

COVERAGE E - Personal Liability
exemplary damages, fines or penaifies.

If a claim is made or a suit is brought against
any “insured” for “damages” because of
“bodily injury” or “property damage” caused
by an “occurrence” to which this coverage
applies, we will:

COVERAGE F - Medical Payments to
Others

We'‘will pay the necessary medical expenses
that are incurred or medically ascertained within
three years from the date of an accident
causing “bodily injury”, Medical expenses
means reasoriable charges for medical, surgical,
x-ray, dental, ambulance, hospital, professional
nursing, prosthetic devices and funeral services.
‘This coverage does hot apply te you or regular
residents of your household except “residence
employees”, As to others, this coverage ~

applies only:

1. Pay up to our limit of liability for the
"damages ” for which the “insured” is

legally liable; and

2. Provide a defense at our expense by
counsel of our choice, even if the suit
is groundlass, false or fraudulent We
may investigate and settle any claim or
sult that we decide is appropriate, Our
duty to sattle or defend ends when the
amount we pay for “damages”
resulting from the “occurrence” equals
our limit of liability. This coverage does
not provide defense to any “insured”
for criminal prosecution or proceedings.

1. To a person on the “insured location”
with the permission of any “insured”; or

2. To a person off the “insured location” if
the “bodily injury”:

HO~9R(G2) (07-08) Page 25 of 34

Case ID: 190502023

 
 

 

——~“TISEAUSTITOSSUNIES TOI | Le UV eT Zo-MSG Document I

a. Arises out of a candition on the
“insured location” or the ways
immediately adjoining;

b. Is caused hy the activities of any
“insured”:

Filed O6/ZI/I9 Page 58 Of 86 |

GIC

d.

PAGE 3]

04135 70 76 SOA

Is caused by a “residence
employee” in the course of the
"residence employee's”.
employment by any’ “insured”; or

Is caused by an animal owned by or
in the care of any “insured”,

 

 

SECTION II - EXCLUSIONS

Coverage E - Personal Liability and
Coverage F - Medical Payments to .
Others do not apply to “bodily injury” or
“property damage”:

a Which is reasonably expected or
intended by any “insured” even if the
resulting "bodily injury” or “property
damage”:

{1} Is of a different kind, quality or
degree than initially expected or
intended; or

{2} Is sustained by a different person,
entity, real or personal property,
than initially expected or intended.

However, this exclusion does not apply
to “bodily injury” resulting from the
use of lawful reasonable force by any
“insured” to protect persons or

property.

b. (1) Arising out of or in connection with
a “business” engaged in by any
“insured”, This exclusion applies but
is not limited to an act or omission,
regardless of its nature or
circumstance, involving a service or
duty rendered, promised, owed, or
implied to be provided because of
the nature of the “business”.

(2) Arising out of the rental or holding
for rental of any part of any
premises. by any “insured”. This
exclusion does not apply to the
rental or holding for rental of any
“insured location”.

{a} On an occasional basis if used
only as a residence;

HO-9R(02) (07-08)

103GFHL.000147.0031,0018,0.000000.2Z,

c. Arising out of the rendering or failure
to render "professional services”;

d. Arising out of a premises;

(1} Owned by any “insured”; or

(2)
{3}

that is not an “insured location”;

6. Arising out of:

(1)

(2)

{3)

(b) In part for use only as a
residence, unlass a single family
unit is intended for use by the
occupying family to lodge more
than two roomers or boarders;
or

{c) In part, as an office, school,
studio or private garage;

rented to any “insured”; or
rented to others by any “insured”;

 

The ownership, maintenance, use,
loading or unloading of "motor
vehicles” including trailers, owned
or operated by or rented or loaned
to any “insured”;

The entrustment by any “Insured”
of a "motor vehicle” to any
person; or

Vicarious liability, whether or not
statutorily imposed, for the actions.
of anyone using a “motor vehicle”
excluded in paragraph (1} or (2)
above,

Page 26 of 34

Case ED: 190502023

 
 

This exclusion does not apply to the
permissive use, loading or unloading of:

(1) A trailer not towed by or carried on
a “motor vehicle”:

(2) A "motor vehicle” designed for
recreational use off public roads,
not subject to motor vehicle
registration and;

fa) Not owned by any “Insured”; or

(b} Owned by any “insured”
provided the “oceurrence” takes
place on any “insured
location”: or

{c) Owned by any “insured” and
designed or modified to operate
at speeds not to exceed 15
miles per hour.

(3) A motorized golf cart that is
designed to carry up to 4 persons,
not built or modified after
manufacture to exceed a spaed of
25 miles per hour on level ground
and, at the tirie of an “occurrence”,
is within the legal boundaries. of:

{a) A golfing facility and is parked
or stored there, or being used
by any “insured” to:

(i) Play the game of golf or for
other recreational or leisure
activity allowed by the
Facllity; or

{ii} Travel to and from an area
’ where "motor vehicles” or
golf carts are parked or
stored; or

(iii) Cross public roads at
designated points fo access
other parts of the golfing
facility.

{b) A private residential community,
including its public roads upon
which a motorized golf cart can
legally travel, which is subject to
the authority of a property
owners association and contains
an “insured’s™ residence.

HO-9R(02) (07-08)

——“TSARUS ISOS IOUS EIS 2.19-tV-02Z72Z3-MSG Documentil Filéd 0s/ZI71I9 Page 5Y of 86

PAGE 32
GIC 04135 70 76 SOA

(4) A "motor vehicle” not subject to
motor vehicle registration which is:

(a) Used to service any “insured’s”
residence; or

(b) Designed for assisting the
handicapped; or

{c) In dead storage on an “insured
location”.

Arising out of:

(1) The ownership, maintenance, use,
loading or unloading of; or

(2) ‘The entrustment by any “insured” to
any person of; or

(3) Vicarious liability, whether.or not
statutorily imposed, for the actions
of anyone using:

a “watercraft” or "personal
watercraft",

This exclusion does not apply to any
“watercraft” owned or borrowed by,
or rented to any “Insured*:

(1} With inboard, outboard or
inboard-outdrive motor power of
up to 50 horsepower: or

{2} That is a sailing vessel, with or
without auxiliary power, which is up
to 35 feet in length.

This exclusion does not apply to any
"personal wateroraft” or “watercraft”

that is being stored.
Arising out of

(1) The ownership, maintenance, use,
loading or unloading .of; or

(2) The entrustment by any “insured” to
any person; or

(3) Vicarious lability, whether or not
statutorily imposed, for the actions
of anyone using:

an “aircraft” or “hovereraft”,

Page 27 of 34

Case ID: 190502023

 
 

 

 

 

. . Caused directly or indirectly by “war”
including any consequence of “war”.
Discharge of a nuclear weapon will be
deamed a warlike act even if accidental.

Arising out of the transmission of a
communicable disease by any “insured” .

Arising out of the use, sale,
manufacture, delivery, transfer or
possession by any person of a .
controlled substance(s}, Controlled
substances include but are not limited to
cocaine, LSD, marijuana and all narcotic

drugs. However, this exclusion does not -

apply to the legitimate use of
prescription drugs by a person
following the orders of a licensed
physician.

Arising out of the actual, alleged, or
threatened discharge, dispersal, release,
escape, seepage or migration of
“pollutants” however caused and
whenever occurring. This includes any
loss, cost or expense arising out of any:

(1} Request, demand or order that any
“insured” or others test for,
monitor, clean up, remove, contain,
treat, detoxify, or assess the
effects.of “pollutants”; or

(2) Claim or suit by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing,
or in any way responding to, or
assessing tha effects of
“pollutants”,

Arising out of exposure to lead paint or
other lead~based products.

. Arising out of exposure to asbestos.
;

Arising out of or caused by the
commission of, attempting to flea from,
or avoiding apprehension for a criminal
act for which intent is a necessary
element.

HO~-9R(02) (07-08)

103GFHL000147,0031.0019,0,0000002,

not apply to:

G— Document 1 Filed C6/Z1/TS Page 60 Of 86

PAGE 33
GIC = 04135 70 76 GOA

0. Arising directly or indirectly, in whole or
in part, out of the actual, alleged or
threatened inhalation of, ingestion of,
contact with, exposure to, existence of
or presence of any “fungus”, or wet or
dry rot, or bacteria.

p. Arising out of your failure, intentionally
or unintentionally, to disclose
information regarding the sale or
transfer of real or personal property.

q. Arising out of any actual, alleged or
threatened:

(1) Sexual misconduct; or
(2) Sexual harassment; or
(83) Sexual molestation. : |

r. Arising out of any actual, alleged or
threatened physical or mental abuse.

Exclusions d, 6, f., and g. do not apply to
“bodily injury” to a “residence
employee” arising out of and in the course
of the “residence employee’s”
employment by any “insured”,

Coverage E - Personal Liability does

a. Liability:

(1) For any loss assessment charged
against you as a member of an
association, corporation or
community of property owners
other than as provided in SECTION I
~ ADDITIONAL COVERAGES, Loss
Assessment.

(2) Under any contract or agreement.
However, this exclusion does not
apply to written contracts:

(a) That directly relate to the
ownership, maintenance or use
of any “insured location”; or

(b) Where the liability of others is
assumed by any “insured” prior
to an “occurrence”;

unless excluded in (1) above or
elsewhere in this policy.

Page 28 of 34

Case ID: 190502023

 

 
 

 

b. “Property damage” to property owned
by the “insured”. ~

c. “Property damage” to property rented
to, occupied or used by or in the care
of any “insured”. This exclusion does

not apply to “property damage”
caused by fire, smoke or explosion.

d, “Bodily injury” to any person eligible
to receive any benefits:
{1) Voluntarily provided; or

(2) Required to be provided, whether or
not actually provided;

by any “insured” under any:

(1) Workers’ compensation law;
(2} Non-oecupational disability law; or
(3) Occupational disease law.

e. “Bodily injury” or "property damage”
for which any “insured” undar this

policy:

(1) Is also an “insured” under a nuclear
anergy liability policy; or

(2) Would be an “Insured” under that
policy but for the exhaustion of its
limit of liability.

A nuclear energy liability, policy is one
issued by:

(1) Nuclear Energy Liability Insurance
Association;

(2) Mutual Atomic Energy Liability
Underwriters; °

(3) Nuclear Insurance Association of
Canada; or any of their successors,

f. “Bodily injury” to you or any
“insured” within the meaning of part a,
b. or c, of “insured” as defined.

g, Punitive or exemplary damages, fines,
or penalties, .

HQ-9R(02) (07-08)

—TUBAADSTSTOSHUNSOOSIDEISE 2.1 9F-CV-02723-MSG Documem 1 Filed Cs/zirTy Page oT Of 86

PAGE 34
Git 04135 70 76 _QOA

Coverage F ~.Medical Payments to
Others does not apply to “bodily injury”:

a Toa "residence. employee” if the
"nodily injury”:

(1) Occurs off the "Insured location”;
and .

(2) Does not arise out of or in the
course of the “residence
employee’s” employment by an -
“insured”,

b. To any person eligible to receive
benefits:
(1) Voluntarily provided; or
(2) Required to be provided;

under any:

{1} Workers' compensation law; or
(2) Non-occupational disability law; or

(3) Occupational disease law,

c. From any:

(1) Nuclear reaction; or
(2) Nuclear radiation; or
(3) Radioactive contamination;

all whether controlled or uncontrolled
or however caused: of

i

(4) Any consequence of any of these.

d. To any person, other than a “residence
employee” of any “insured”, regularly
residing on any part of the “insured
location” or residing on any part of the
“insured location” for a period in
excess of thirty consecutive days prior
to the date of loss, if other permanent
residency is established or claimed
elsewhere.

Page 29 of 34
Case ID: 190502023

 
 

“TEAS TOSSING 2. LoVe) 23-MSG Document 1 Filéd 06/21/19 Page 62 of 86

PAGE 35
Git 04135 70 76 390A

 

SECTION Ii - ADDITIONAL COVERAGES

Unless specifically addressed elsewhere in this
policy, tha coverages provided helow are the
only coverages provided for the following and
do not reduce the limit of liability.

1. Claim Expenses, We pay:

a, Expenses we incur and costs taxed
against any “insured” in any suit we
defend;

b. Premiums on bonds required ih a suit
we defend, but not for bond amounts
more than the limit of liability for

Coverage E. We need not apply for or —

furnish any bond;

c, Reasonable expenses incurred by any
“insured” at our requast, including
actual loss of earnings (but not loss of
other income) up to $250 per day, for
assisting us in the investigation or
defense of a claim or suit;

d, I[nterast on the entire judgment which
accrues after entry of the judgment and
befora we pay or tender, or deposit in
court that part of the judgment which
does not exceed the limit of lability that
applies;

e. Prejudgment interest awarded against
the “insured” on that part of the
judgment we pay. If we make an offer
to pay the applicable limit of liability, we
will not pay any prejudgment interest
based on that period of time after the
offer.

2. First Aid Expenses. We will pay expenses
for first aid to others incurred by any
“insured” for “bodily injury” covered
under this policy. We will not pay for first
aid to you or any other “insured”.

3. Damage to Property of Others, We will
pay, at replacement cost, up to $7,000 per
“occurrence” for "property damage” to
property of others caused by any
“insured”,

HO-SR{02) (07-08)

LOSGFHL.000147,0031.0020.0,000000.Z,

We will not pay for “property damage”:

a To the extent of any amount
recoverable under SECTION | of this

policy;

b. Caused intentionally by any “insured”
who is 13 years of age or older;

c. To property-owned by any “insured”;

d. To property owned by or rented to a
tenant of any “insured” or a resident in

your household; or

e. Arising out of:

(1) A “business” engaged in by any
“insured”:

(2) Any act or omission in connection
with a premises owned, rented or
controlled by any “insured”, other
than the “insured location”; or

{3} The ownership, maintenance,
‘oacupancy, operation, use, loading
or unloading of “aircraft”,
"hovereraft", “watercraft”,
“personal watercraft” or “motor
vehicle”, This exclusion e.(3) does
not apply to a “motor vehicle” that:

{a) Is designed for recreational use
off public roads,

(b) fs not owned by any “insured”;
and

(c) At the time and place of the
"occurrence", is not required by
law, or regulation issued by a
government agency, to have
been registered for it to be used
on public roads or property.

. Loss Assessment We will pay up to

$10,000 for your share of loss assessment
charged against you, by a corporation or
association of property owners, when the
assessment is made as a result of:

Page 30 of 34

Case ID: 190502023

 
 

a. “Bodily injury” or "property damage”
caused by an “occurrence” not
excluded under SECTION II of this

policy; or

b. Liability for an act committed by a
director, officer or trustee during the
policy period in the capacity as a
director, officer or trustae, provided:

{1} The director, officer or trustee is
elected by the members of a
corporation or association of
property owners; and

(2} The director, officer or trustee
serves without deriving any income
from the exercise of duties which
are solely on behalf of a
corporation or association of
property owners, ‘

This coverage applies only to loss
assessments charged against you as an
owner or tenant of the “residence
premises”,

TEARS OOOO AGS 2 TS-CV-O2723-IMSG Document 1 Fied 0srzi7iy Page 63 of 86

PAGE 36
Gic 04135 7O 76 90A

We do not cover assessments charged
against you or a corporation or association
of property owners by any governmental
body.

Regardless of the number of assessments,
the limit of $10,000 is the most we will pay
for loss arising out of: .

a One “occurrence”, including continuous. -
or repeated exposure to substantially
the same genera! harmful conditions; or

b. A covered act of a director; officer or
trustee. An act involving more than one
director, officer or trustee Is

' considered to be a singie act.

SECTION Il, Coverage E Personal Liability
Exclusion 2.a(1) does not apply to this
coverage.

This coverage is not limited by the
expiration of this policy.

SECTION II - CONDITIONS

1. Limit of Liability. The Coverage E Jimit is
shown in the Declarations. This is our limit
for all damages from each “occurrence”
regardless of the number of “insureds”,
claims made or persons injured. All “hodily
injury” and “property damage” resulting
from any one accident or from continuous
or repeated exposure to substantially the
same general harmful conditions shall be
considered to be the result of one
“oceurrence”,

The Coverage F limit is shown in the
Declarations, This is our limit for all madical
expenses payable for “bodily injury” to
one person as the result of one accident

2. Severability of Insurance. This insurance
applies separately to each “insured”, This
condition doas not increase our limit of
liability for any one “occurrence”.

3, Concealment, Misrepresentation or
Fraud. If you or any other “insured”,
whether before or after an “occurrence”
or loss under this policy has:

HO-SR(02) (07-08)

 

a. Concealed or misrepresented any
material fact or circumstance; -

b, Engaged in fraudulent conduct; or

c. Made false statements which if known
by us, would have caused us not to:

(1) Issue the policy;
(2) ‘Issue the policy in as large an
amount;
' (3) Provide coveraga for the hazard
rasulting in the loss; or

(4) Issue the policy for the same
amount of premium or at the same

rate

relating to the issuance of this policy or. in
the presentation of a claim we may deny
coverage as to the interest of all
“insureds”,

Page 31 of 34

Case ID: 190502023

 

 
 

We reserve all rights to seek recovery
from any person committing concealment,
misrepresentation or fraud for all payments
made and cost incurred.

Duties After Loss. In case of an accident

or “occurrence”, the “insured” will

perform the following duties that apply. You 5.
will help us by seeing that these duties, are ,
performed:

a. Give written notice to us or our agent
as soon as is practical, which sets forth: .

(1} The identity of the policy and
“insured”:

(2) Reasonably available information on
the time, place and circumstances of
the accident or “occurrence”; and

_ (3) Names and addresses of any
claimants and witnesses.

b. Cooperate with us in the Investigation, 6.
settlement or defense of any claim or
suit

c, Promptly forward to us every notice,
demand, summons or other process 7.
relating to the accident or
“occurrence”.

d. At our request, help us:

(1) To make settlement;

(2} To enforce any right of contribution
or Indemnity against any person or
organization who may be liable to
any “insured”;

{3) With the conduct of suits and attend 8,
hearings and trials;

(4) To secure and give evidence and
obtain the attendance of witnesses,

e, Under Damage to Property of Others, if
we request, submit to us within 6O days
after notice of the loss, a statement of
lass and show the damaged property, if
in the “insured’s” control.

HO-SR(02) (07-08)

1.03GFHL.000147.0031.0025,0,000000,Z,

 

ted C6I2ZtTS Page 62 Uf 86

PAGE 37

Gic 04135 70 76 90A

f. The “insured” will not, except at the
“insured’s” own cost, voluntarily make
payment, assume obligation or incur
expense other than for first aid to
others vat the time of the “bodily
injury”.

Duties of an Injured Person - Coverage
F = Medical Payments to Others. The
injured person or someone acting for the
injured person will:

a. Give us written proof of claim, under
oath if required, as soon as is practical;
and

b. Authorize us to obtain copies of
medical reports and records.

The injured person will submit to a physical
axam by a doctor of our choice when and
as often as we reasonably require.

Payment of Claim < Coverage F -
Medical Payments to Others. Payment
under this coverage is not an admission of
liability by any “Insured” or us.

Suit Against Us. No action can be brought
against us unless thera has been compliance
with the policy provisions.

No one will have the right to join us as a
party to any action against any “insured”.
Also, no action with respect to Coverage E
can be brought against us until the
obligation of the “insured” has been
determined by final judgment or agreement
signed by us.

Bankruptey of any Insured, Bankruptcy or
insolvency of any “insured” will not relieve
us of our obligations under this policy.

Other Insurance - Coverage E -
Personal Liability. This insurance is excess
over other valid and collectible insurance
except insurance written specifically to
cover as excess over the limits of liability
that apply in this policy.

Page 32 of 34

Case ID: 190502023

 

 
yams 5A DOWD =
USAADS 2a 19So000seea eedtee Z.LI-LV-UZT Z5-WMISOO

RAG

Document 1 Fited 06/2171S- Page 65 Of 86

PAGE 38
gic 04135 70 76 SOA

 

SECTIONS | AND II - CONDITIONS

1. Policy Period. This policy applies only to
loss in SECTION | or “bodily injury” or
"property damage” in SECTION Il, which
occurs during the policy period.

2, Liberalization Clause, lf we make a change
which broadens coverage under this edition
of our policy without additional premium
charge, that change will automatically apply
to your insurance as of the date we
implement the change in your state,
provided that this implementation date falls
within 60 days prior to or during the policy
period stated In the Declarations.

This Liberalization Clause does not apply to
changes implemented with a general
program revision that includes both
broadenings and restrictions in coverage,
whether that general program fevision is
implemented through intreduction of:

a, A subsequent edition of this policy; or
b, An amendatory endorsement

3. Waiver or Change of Policy Provisions,
A waiver or change of a provision of this
policy must be in writing by us to be valid.
Our request for an appraisal or examination
will not waive any of our rights.

4. Cancellation.

a You may cancel this policy at any time.
But tha effective date of cancellation
cannat be earlier than the date of your
request

b, We may cancel this policy only for the
reasons stated below by letting you
know in writing of the date cancellation
takes effect This cancellation notice
may be delivered to you, or mailed to
you by postal mail at your mailing
address shown inthe Declaration or
provided to you electronically if we
have your consent and agreement on
fila to receive documents electronicaily

HO-SR(02} (07—08)

e

Proof of mailing, whether by postal mail
or by electronic media or
communication channel, will be
sufficient proof of notice. Electronic
notice will be provided upon placing it
on our website pursuant fo an
electronic transaction agreament, ar
upon directing it to an electronic
mailbox or voice channel! that you
designate for the purpose of receiving
mail,

(1} When you have not paid the
premium, we may cancel at any time
by letting you know at least 10 days
before the date cancellation takes
effect,

(2) When this policy has been in effect
for legs than 60 days and is nota
renewal with us, we may cancel for
any reason by letting you know at
least 10 days before the date
cancellation takes effect.

{3) When this policy has been in effect
for 60 days or more, or at any time
if itis a renewal with us, we may

cancel:

(a) Upon discovery of fraud,
concealment or
misrepresentation made by or
with the knowledge of any
“insured” in obtaining this
policy, continuing the policy, or
presenting a claim under this
policy; or

(b) If the risk has changed
substantially since the policy was
issued; or

(c) Upon discovery that the
“insured” does not meet USAA
Group membership eligibility
requirements; or

{d) Any other reason allowed by
law.

Cancellation can be done by
notifying you at least 30 days
befora the date cancellation takes
effect

Page 33 of 34
Case ID: 190502023

 

 
 

 

=. AAO.

 

Bode

{4) When this policy is cancelled, the
premium for the period from the
date of cancellation to the expiration
date will be refunded pro rata,

(6) if the return premium is not
refunded with the notice of
cancellation or when this policy is
returned to us, we will refund it
within a reasonable time after the
date cancellation takes effect

‘5. Nonrenewal, We may elect not to renew
this policy. We may do so by letting you
know in writing 30 days before policy
termination. This nonrenewal notice may be
delivered to you, mailed to you by postal
mail at your mailing address shown in the
Declarations or provided to you
electronically if we have your consent and
agreement on file to receive documents
electronically. .

Proof of mailing, whether by posta! mail or
by electronic media or communication
channel, will be suffictent proof of notice.
Electronic notice will be provided upon
placing it on our website pursuant to an
electronic transaction agreement, or upon
directing it to an electronic mailbox or
voice channel that you designate for the
purpose of receiving mail.

6. Subrogation, Any “insured” may waive in
writing before a loss afl rights of recovery
against any person, If not waived, we may
require an assignment of rights of recovery
for a loss to the extent that payment is
made by us.

lf an assignment is sought, an “insured”
must

a Sign and deliver all related papers;

b. Cooperate with us in a reasonable
manner; and

c. Do nothing after a loss to prejudice
such rights.

DPDAFWIAY RAC Se. — ro | —1 L iL £
SOL PORT LIVI Votune4ne Ll FIeO UOrzirlza Page 00 OF 60

, PAGE 39
GIC 064135 70 76 JOA

Spouse Access, The "member”™ and we
agree that the “member” and resident
spouse are customers and applicants for
purposes of state and federal privacy and
insurance laws. The resident spouse will
have access to the same information
available to the “member” and may conduct
the same transactions as the “member”
including making coverage changes, signing
regulatory forms, terminating the policy, and
selecting delivery preferences for policy
documents. .

The “member” may notify us that he/she
no longer wants the resident spouse to
have access or transaction authority on
his/her policy, and we will not permit the
resident spouse to access policy
information or conduct transactions on this
policy. ‘

Assignment, Assignment of this policy will
nat be valid unless we give our written
consent.

Death. If any person named in tha
Declarations or the spouse, if a resident of
the sama household, dies:

a, We insure the legal representative of
the deceased but only with respect to
the premises and property of the
deceased covered under the policy at
the time of death;

b. For the purpose of this condition,
"jnsured” includes:

(1) Any member of your househald who
is an “insured” at the time of your
death, but only while a resident of
the “residence premises”; and

(2) With respect to your property, the
person having proper temporary
custody of the property until
appointment and qualification of a
legal representative.

Copyright, USAA, 2008. All rights reserved.
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

HO-9R(02) (07-08)

[,03GFHL.000147,0031.0022.0.000000,Z,

Page 34 of 34

Case ID: 190502023

 

 
L. AAG, xr.
USAADS2Z3TISS9003863SNdeae C.LI-UVNULT:

ND
op
a
Y
g

ocurmrent + Filed C8/2titS Page 67 Of 86

PAGE 40
Gic 04135 70 76  90A

HGO-ACPPA (07-12)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Amendment To Contract Provisions
’ Pennsylvania
(Applies to HO-3R, HO-6R & HO-9R unless otherwise’ noted)

. DEFINITIONS

5. “Collapse” Is delated and replaced by the
Following:

5. "Gollapse” means:
a. A sudden falling or caving in; or

b. A sudden breaking apart or deformation
such that the building or part of a
building is in imminent peril of falling or
caving in and js not fit for its intended
use.

SECTION I
SECTION I ~ PROPERTY WE COVER

COVERAGE C ~ Personal Property
Protection

Under Property We Do Not Cover:

Item 1. is deleted.

ltem 3. is deleted and replaced by the
following:

3. “Motor vehicle(s}’. This includes but is not
limited to the following while in or upon a
"motor vehicle”.

a, Equipment, accessories, and parts; or

b. Any device or instrument for tha
transmitting, recording, receiving or
reproduction of data, sound or pictures
which is permanently installed in a

‘“"motor vehicle”. We do not cover
antennas, tapes, wire, dises or other
media, for use with any such device or

> instrument.

We do cover "motor vehicle(s}” or all
other motorized land conveyances not
subject to motor vehicle registration which
are:

HO-ACPPA (07-12)

a. Used solely to service any residence; or
b. Designed for assisting the handicapped.

Subject to the provisions under Special
Amounts of Insurance we also cover:

a Motorized golf carts and their
equipment and accessories; and

b. Motorized vehicles designed or
modified to operate at speeds not to
exceed 15 miles per hour and for use
off public roads.

The following is added io Property We Do
Not Cover.

Controjled substances included on Schedule
| as defined by 21 United States Code
Section 812, and as changed, updated, and
republished by 21 Code of Federal
Regulations Part 1308 at the time of loss,
This exclusion applies whether or not state
law allows use of the substance.

Under COVERAGE D - Loss of Use
Protection:

The lead-in paragraph is deleted and replaced
by the following:

The SECTION | - LOSSES WE BO NOT COVER
apply té the coverage provided under Loss of
Use below. The amount of insurance for Loss
of Use shown in the Declarations is the total
limit for the coverages that follow.

Item 3. Prohibited Use is deleted and replaced
by the following:

126093-0212
Page 1 of 4

Case ID: 190502023

 

 
 

3. Prohibited Use. [f a loss covered under
SECTION | - LOSSES WE COVER results in
an order from a civil authority prohibiting
you from the use of the “residence
premises” as a result of direct damage to
neighboring premises by a loss covered
under SECTION | — LOSSES WE COVER, we
cover the Additional Living Expense or Fair
Rental Value loss as provided under 1. and
2, above for not more than two weeks.

ADDITIONAL COVERAGES

The lead~in paragraph is deleted and replaced
by the following:

Unless specifically addressed elsewhere in
this policy, tha coverages provided below
are the only coverages provided for the
following. The SECTION | - LOSSES WE DO
NOT COVER apply to these coverages
unless otherwise stated.

Under 6. Credit Card Coverage and Identity
Fraud Expense Coverage, item bi,
“Expenses” (3) is deleted and replaced by the
following:

(3) Lost wages as a result of time taken
otf from work to meet with, or talk
to, law enforcement agencies, credit
agencies, merchants, and/or legal
counsel, or to complete fraud
affidavits, not to exceed $250 per
day:

HO-3R and HO~GR only:

Under 12. Glass or Safety Glazing Material
the third paragraph is deleted and replaced by
the following:

This coverage does not include loss on the
“residence premises” jf the dwelling has
been vacant for more than 180 consecutive
days immediately before the loss. An
insured dwelling being constructed is not
considered vacant.

HO-6R only:

Under 11. Glass or Safety Glazing Material
the third paragraph is deleted and replaced by
the following:

HO-AGPPA (07-12)

 

ted C67/211TS Page 68 Of 86

PAGE 47
Gic 04135 70 76 SOA

This coverage does not include Joss on the
“residence premises” jf the building
containing the "residence premises” has
been vacant for more than 180 consecutive
days immediately before the loss. An
insured dwelling being constructed is not
considered vacant.

HO-3R only:

Under 18 War, item b. is deleted and Teplaced
by the following:

b, Abandonment as a consequence of
"ar:

SECTION | - LOSSES WE COVER

COVERAGE C ~- PERSONAL PROPERTY
PROTECTION

Under 9. Theft, item a is deleted and replaced
by the following:

a Committed by.any “insured” or any
other person regularly residing on any
part of the “insured location” for a
period in excess of thirty consecutive
days, even if other permanent rasidancy
is established or claimed elsewhere.

Under 14. Freezing is deleted and replaced by
the following:

14. Freezing of a plumbing, heating, air
conditioning or automatic fire protective

sprinkler system or of a household
appliance.

This peril does not include loss on the
"residence premises” while the dwelling is
-unoccupied, if you have failed to:

a Maintain heat in the building; or

b. Shut off the water supply and drain tha
system and appliances of water.

SECTION I - LOSSES WE BO NOT COVER

HO-3R and HO-SR only:

Page 2 of 4

Case ID: 190502023

{.09GFHL.000147.0031.0023.0,000000.Z.

 

 
 

LOSSES WE DO NOT COVER UNDER
DWELLING PROTECTION AND OTHER
STRUCTURES PROTECTION

Item 1.a is deleted and'replaced by the
following:

a Freezing of a plumbing, heating, air
conditioning or automatic fire protective
sprinkler system or of a household
appliance, or by discharge, leakage or
overflow from within the system or
appliance caused by freezing. This
exclusion applies only while the dwelling
is vacant, unoccupied or being
constructed and then, only if you have
failed to:

{1) Maintain heat in the building; or

(2) Shut off the water supply and drain
the system and appliance of water.

SECTION | - CONDITIONS

ltem 7. Other Insurance is deleted and
replaced by the following:

7. Other insurance, Other insurance includes
the coverage and any deductible required
by such other insurance,,

If a loss covered by this policy is also
covered by other insurance, we will pay as
follows:

a. Coverage provided by the ADDITIONAL
COVERAGE, Credit Card Coverage and
Identity Fraud Expense Coverage is
excess over other insurance that covers
the same loss, This coverage is also
excess over ahy other contractual
conditions, rights or benefits that
provide relief from or indemnification
for your obligations to pay any amounts
to any third party resulting from a loss
covered by this coverage, In no event
will we pay more than the applicable
amount of insurance; or

-HO-ACPPA (07-12)

 

PAGE 42
GIc 04135 70 76 90A

b. For a loss to personal property that is
separately dascribed and specifically
insured by other insurance, whether or
not that policy is primary or excess, we
will be excess over that insurance for a
loss that is also covered under this

policy; or .

c. For all other coverage we will pay only
the proportion of the loss that the ~
amount of insurance that applies under
this policy bears to the total amount of * -~
insurance covering the loss; or

d. This policy does not apply to motorized
golf carts and their equipment and
accessories when any other insurance

also applies.
The following condition is added:
Reducing The Risk Of Loss

We may occasionally provide you with
products or services that assist you in
preventing or reducing the risk of loss, and
“may provide an incentive for your use of

these items.
SECTION II ~ EXCLUSIONS

1. Coverage E - Personal Liability and
Coverage F ~- Medical Payments to

Others, in item e:

This exclusion does not apply to the
permissive use, loading or unloading of:

is deleted and replaced by the following:
This exclusion dogs not apply to the
ownership, maintenance, permissive use,
loading or unloading of;

SECTION I and II - CONDITIONS

6. Subrogation is changed in the HO-3R only:

Under item 6. Subrogation, the first paragraph
is deleted and replaced by the following:

Page 3 of 4

Case ID: 190502023

 

 
 

 

 

GIC 04135 70 76

6. Subrogation. Any “insured” may waive in
writing before a loss all rights of recovery
against any person, If not waived, we may
require an assignment of rights of recovery
for a loss to the extent that payment is
made by us.

Item & Assignment fs deleted and replaced by
the following:

8. Assignment. Assignment of any claim or

this policy will not be valid unless we give
our written consent,

Copyright, USAA, 2012, All rights reserved,

amaase 2. 19-CV-02723-MSG_ Documem I Filed Usrzi71g Page 70 of 86 -

PAGE 43
9OA

Includes copyrighted material of insurance Services Office, Inc., with its permission.

HO-ACPPA (07-712)

WOSGFHL.000147,0031 0024.0.000000,2.

Page 4 of 4

Case ID: 190502023

 

 
——“TISAAUSTSTOSTINNISOT ASE

 

 

PAGE 44
Gic 04135 70 76 9OA
HO=PA (07-08)

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

PENNSYLVANIA SPECIAL PROVISIONS

DEFINITIONS

16. “Pollittants” is deleted and replaced hy the
following:

16. “Pollutants” means any solid, liquic,
gaseous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes, acids,
alkalis, petroleum products, chemicals and
waste. Waste includes materials to be
recycled, reconditioned or reclaimed.

ADDITIONAL COVERAGES

Under 1. Debris Removal, item b. is deleted
and replaced by the following:

b, We will also pay your reasonable expense,
up to $1,000 in the aggregate, for the
removal from the "residence premises”

of:

(1) Your tree(s) felled by the peril of
windstorm or hail, or weight of ice,
snow or sleet; or

(2) A neighbor's tred(s) felled by a loss
under “named peril{s)”

provided:

(3) The tree(s) damage a covered structure;
or

{4) Windstorm or hail or weight of ice,
snow or sleet causes damage to a
structure covered under this policy and
the Pennsylvania Governor declares the
area in which the “residence
premises” is located to he a disaster
areas as a result of such weather
conditions; or

{5) The trea(s) do not damage a covered
structure, but

{a) Blocks a driveway on the
“residence premises” which
prevents a “motor vehicle” that is
registered for use on public roads
‘or property, from entering or
leaving the "résidencé premises”:

or

HO-PA (07-08)

 

(b) Blocks a ramp or other fixture
designed to assist a handicapped
person to enter or leave tha
dwelling building.

Tha $1,000 limit is tha most we will pay in

any one loss regardless of the number of

fallen trees. No more than $500 of this limit
. Will be paid for the rémoval of any one

trae.

This coverage reduces the amount of
insurance that applies to the covered
property,

The policy deductible applies. -
SECTION 1 - LOSSES WE DO NOT COVER

In the HO-3R and HO-9R under LOSSES WE
BDO NOT COVER UNDER DWELLING
PROTECTION, OTHER STRUCTURES
PROTECTION AND PERSONAL PROPERTY
PROTECTION and in the HO-6R under LOSSES
WE DO. NOT COVER UNDER DWELLING
PROTECTION AND PERSONAL PROPERTY
PROTECTION

1.h. intentional Loss is deleted and replaced
by the following:

1h. Intentional Loss.

(i) Intentional loss, meaning any loss arising
out of any act any “insured” commits
or conspires to cominit with the intent
to cause a loss, Even “insureds” who
did not commit or conspire to commit
the act causiig the loss are not entitled

to coverage.

(2) However, this exclusion will not apply
to deny payment to the “insured” who
did not cooperate in or contribute to
the creation of the loss if the loss:

(a) is otherwise covered property
under Coverage A, B or C of the

policy; and

(b) Arises out of abuse to that innocent
“insured” by another “insured”.

88678-0708
Page 1 of 4

Case ID: 190502023

 

 
 

 

 

 

With respect to this provision, abuse
means:

(i) Abuse as defined in the
Pennsylvania Protection From
Abuse Act; or

{i} Attempting te cause or
intentionally, knowingly or
recklessly causing damages to
covered property so as to
intimidate or attempt to control
the behavior of another person.

If we pay a claim under this provision
1.h(2), our payment to the “insured” is
limited to that “insured’s” insurable
interest in the property. In ho event will
we pay more than the Amount of.
Insurance,

The following applies to the HO-9R only:

SECTION | - LOSS SETTLEMENT

Under 4. Loss Settlement = Personal
Property, the following is added to item b.
under thse LOSS SETTLEMENT section:

If the “actual cash value” amount is
insufficient to initiate repair or replacement
of the lost or damaged property, we will
advance to you the amount necessary for -
you to initiate repair or replacement and
such further amounts necessary to continue
the repair or replacement The amount of
loss payment we agree upon for the lost or
damaged property will ba reduced by any
advance payment. The total of all advances
and other payments hereunder will not
exceed the amount allowed under a,

Under this loss settlement procedure, the
following special provisions apply:

(1) You shall promptly forward to us
evidence of the agreement with the
party repairing or replacing the property
which shows the cost and estimated
completion date of the repaired
property or delivery date of the
replaced property.

(2) We will send to you the balance, if any,
of the loss payment previously agreed
upon when you notify us of the
completion of the repairs or the

HO~-PA (07-08)

1.03@FHLO00147,0031.0025.0,000000,Z,

3-MSG—pocument 1 Filed VG/2z11Ts Page 72 Of 86

PAGE 45
alc 04135 7O 76 90A

expected’ delivery date of the replaced
property.
{3} If you do not comply with the above

terms at any time, we will pay no.more
than the “actual cash value” for the
loss or damage. In such case, if the
amount we advanced to you is more
than the “actual cash value”, you shall
refund the difference to us within 30
days of the date we mail our refund -
notice to you.

SECTION | ~ CONDITIONS

9, Our Option, is deleted and replaced by the
following:

8. Our Option. If we give you written notice
within 15 working days after we receive
your signed, sworn proof of loss, we may
repair or replace any part of the damaged

property with like property.
SECTION I - LIABILITY COVERAGES

Coverage F - Medical Payments to Others

Medical expenses do not include expenses for
funeral services.

SECTION II - ADDITIONAL COVERAGES

Under 1. Claims Expenses, Item e. is deletad
and replaced by the following:

e. Prejudgment interest awarded against the
“insured” on that part of the judgment we
pay. Any prejudgment interest awarded
against an “insured” js subject to the
applicable Pennsylvania Rules of Civil
Procedures, :

SECTIONS | AND I ~ CONDITIONS

4, Cancellation. Paragraph b. is deleted and
replaced by the following:

b. We may cancel this policy only for the
reasons stated below by notifying the
“insured” named in the Declarations in
writing of the date cancellation takes
effect. This cancellation notice may be
delivered to, or mailed to the “insured”
named in the Declarations at the mailing
address shown in the policy or at a

forwarding address.
Page 2 of 4

Case ID: 190502023

 
 

Proof of mailing will be sufficient proof
of notice.

(1) When this policy has been in effect
for less than 60 days and is not a
renewal with us, we may cancel for
any reason by notifying the
“tmsured” named in the Declarations
at laast 30 days before the
cancellation takes effect

(2) When this policy has been In effect
. for 60 days or more, or at any time
if it is a renewal with us, we may
cancel only for one or more of the
following reasons by notifying the

“insured” named in the Declarations

at least 30 days prior to the
proposed cancellation date:

{a} This policy was obtained through
material misrepresentation,
fraudulent statements, omissions
or concealment of fact material
to the acceptance of the risk or
to the hazard assumed by us;

(b) There has been a substantial
change or increase in hazard in
the risk assumed by us
subsequent to the date the
policy was issued;

{c) There is a substantial increase in
hazards insured against by
reason of willful or negligent —
acts or omissions by the
“insured”;

(d) The “insured” has failed to pay
the premium by the due date,
whether payable to us or to our

. agent or under any finance or
credit plan; or

{e) For any other reason approved
by thea Pennsylvania Insurance
Commissioner.

This provision shall not apply if the named
“insured” has demonstrated by some overt

action to us or to our agent that the
“insured” wishes the policy to be
cancelled.

HO-PA (07-08)

5.

“TERA SOTO aS 2 Lo UV Ul ico WvioG Documen 1 ried U0/zZiily Page 73 OT 36

PAGE 46
GIC 04135 70 76 90A

Delivery of such written notice by us to the
“insured” named in the Declarations at the

mailing address shown tn the policy or at a

forwarding address shall be equivalent to

mailing,

Nonrenewal is deleted and replaced by the
following:

Nonrenewal, We will not fail to renew this
pollcy except for one of the reasons
referred to in 4. Cancellation above. We
may refuse to renaw for one of the IIsted
reasons by mailing to the “insured” named
in the Declarations at the mailing address
shown in the policy or at a forwarding
address, written notice at least 30 days
prior to the expiration date of this policy.

This provision does not apply if:

a. We have indicated our willingness to
renew and the “insured” has failed to

pay the premium by the due date; or

b. The named “insured” has indicated to
us or our agent that the “insured” does
not wish the policy to be renewed.

Delivery of such written notice by us to the
“insured” named in the Declarations at the
mailing address shown in the policy.or at a
forwarding address shall be equivalent to
mailing.

Death. Paragraph b. is deleted and the
following added:

b. insurance under this policy will continue
as provided in (1) or (2) below,
whichever ‘is later:

(1) For 180 days after your death
regardless of the policy period
shown in the Declarations, unless
your premises and property,
covered under the policy at the time
of your death, is sold prior to that

date; or

(2) Until the end of the policy period

- shown in the Declarations, unless
your premises and property,
covered under the policy at the time
of your death, is sold prior to that
date.

Page 3 of 4

Case ID: 190502023

 

 
 

 

BIG 04135 70 76

Coverage during the period of time
after your death is: subject to all the
provisions of this policy including
payment of any premium due for the
policy period shown in the Declarations
and any extension of that period;

c. “Insured” includes:

(1) Any member of your household who
is an “insured” at the tima of your
death, but only while a resident of
the “residence premises”: and

(2) With respect to your property, the
person having proper temporary
custody of the property until
appointment and qualification of a
lagal represantative.

Except as specifically modified in this
endorsement, all provisions of thse policy to
which this endorsement is attached also apply
to this endorsement.

Copyright, USAA, 2008. All rights reserved.

“CV702723-MSG_ Document Fited 0erz171s- Page 74 of se

PAGE 47
SOA

Includes copyrighted material of Insurance Services Office, Inc., with its permission,

HO-PA (07-08)

iL03GFHL000147.003 1.0026.0,000000.2,

Page 4 of 4

Case ID: 190502023

 

 
 

2723-MSG Document 1_ Fied 0erzi7tgy”- Page 75 Of 86

PAGE 48
gic 04135 70 76 390A

HO-SLS9{02)
(07-08)

THIS ENDORSEMENT CHANGES YOUR POLICY. PLEASE READ IT CAREFULLY.
SPECIAL LOSS SETTLEMENT
{HO~-SR only)

Coverage D - Loss of Use Protection , 1.
Additional Living Expense js deleted and
replaced by the following:

1. Additional Living Expense. If a loss
covered under Section | - LOSSES WE
COVER makes that part of the
“residence premises” where you
reside uninhabitable, we cover the
reasonable and necessary increase in
living expenses so that your household
can maintain its normal standard of

living.

Payment will be for the shortest time
required to repair or replace the
damage or, if you permanently relocate,
the shortest time required for your
household to settle elsewhers, in either
avent, not to exceed 12 months.

However, if a loss covered under
Section | - LOSSES WE COVER results
from an avent which is assigned a
Property Claims Service (PCS)
catastrophe code, payment will be for
the shortest time required to repair or
replace the damage, or if you
permanently relocate, the shortest time
required for your household to settle
elsewhere, in either event not to exceed
24 months. This extension does not
increase the amount of insurance
provided under Loss of Use Protection.

TOTAL LOSS = LOSS SETTLEMENT
Coverage A - Dwelling Protection

In the event that your dwelling is completely
destroyed solely by Fire or Windstorm to the
axtent that it has lost its identity and specific
character as a building, for Coverage A —
Dwelling Protection only, SECTION | - LOSS
SETTLEMENT, item 2. is deleted and replaced
by the following:

HO-SLS9(02) (07-08)

2, Under Coverage A ~ Dwelling
Protection: We will pay you the total
amount of insurance for Coverage A ~
Dwelling Protection shown In the

Declarations.

To receive any additional Coverage A —
Dwelling Protection payments for loss
to your dwelling under any endorsement
or other provisions of this policy, you
must complete the actual repair or
replacement of the dwelling. The
replacement or repair must be
completed within two years of the date
of loss, unless during this period you
request in writing that this time limit be
extended for an additional 180 days.
You must then notify us within 30 days
after the work has been completed.

When repair or replacement is actually
completed, we will pay the lesser of:

a The covered additional amount you
actually and necessarily spend; or
the amount it would cost us to
repair or replace the dwelling,

b. In no event will we pay more than
the applicable coverage limits stated
in the policy or endorsements. -

Coverage C ~ Personal Property Protection

In the event that your dwelling is completely
destroyed solely by Fire or Windstorm to ths
extent that it has lost its identity and specific
character as a building, and your personal
property is destroyed to tha extent the
property cannot be repaired to its condition
prior to the loss we will pay your claim under
the following terms:

Items a, b. and c. of the LOSS SETTLEMENT
provision under 4, Loss Settlement ~
Personal Property of the SECTION | - LOSS
SETTLEMENT section of the policy ts deleted
and replaced by the following:

62375-0808
Page 1 of 2

Case ID: 190502023

 
 

 

 

We will pay 75% of the amount of insurance
for Coverage C — Personal Property Protection
as shown in the Declarations, tf this is your
primary residence and all of your personal
property is located in your dwelling located on
the “residence premises” at the time of loss.

However, if part of your personal property
covered by this endorsement is at another
location, or in an undamaged structure on the
“rasidence premises” at the time of the loss,
payment will be 75% of the Coverage C —
Personal Property Protection limit less the
covered replacement cost of the personal
property not destroyed.

To receive additional payment which exceeds
76% of Coverage C — Personal Property
Protection limit, the provisions and terms of
the LOSS SETTLEMENT provision under 4. Loss
Settlement — Personal Property will apply.
However, Item b. of the LOSS SETTLEMENT
provision is deleted and replaced by:

FCV=02723-MSG Docurrent t_Filed 0s/Z17Iy Page 76 Of 86

PAGE 49
Gic 04135 70 76 Q0A

b. We will pay no more than “actual
cash value” until repair or
replacement of the damaged
property is completed.

In no event will we pay more than tha
applicable coverage limits stated in the policy
or endorsements.

Liberalization Clause. . so . 3 . ae

The provisions of this endorsement will -
automatically apply to your insurance as of the
date we implement this change in your state,

Unless specifically modified by this
endorsement all other provisions of the policy
to which this endorsement is attached shall

apply.

Copyright, USAA 2008, All rights reserved.

HO-SLS&{02) (07-08)

LO3GFHL.O00 147.0031.0027.0,000000.Z,

Page 2 of 2

 

Case ID: 190502023

 
1

 

 

“TSAR SINSOIIM Se 2 1 o-UV Ue 23-MoG Documem 1 Filed 0o/ZI7Ig” Page 77 of 86

PAGE 50

GIC 04135 70 76 . SOA

291PA (07-08)
PENNSYLVANIA NOTICE

‘An Insurance Company, its agents, employees, or service contractors acting on its behalf, may provide
services to reduce the likelihood of injury, daath or loss. These services may include any of the
following or relatad services incident to the application for, issuance, renewal or continuation of, a

policy of insurance: ’
1. Surveys;
' 2. Consultation or advice; or

3. Inspactions.

The "Insurance Consultation Services Exemption Act’ of Pennsylvania provides that the Insurance
Company, its agents, employees or service contractors acting on its behalf, is not liable for damages
from injury, death or loss occurring as a result of any act or omission by any person in the furnishing

of or the failure to furnish these services,

The Act does not apply:

1. If the injury, death or loss occurred during the actual performance of the services and was caused
by the negligence of the Insurance Company, its agents, employees or service contractors;

2. To consultation services required to be performed under a written service contract not related to
a policy of insurance; or , .

3. if any acts or omissions of the insurance Company, its agents, employees or service contractors
are judicially determined to constitute a crime, actual malice, or gross negligence.

88684-0708

291PA (07-08) . Page 1 of 1

Case ID: 190502023

 
 

TERN SONOS ELST OZTZ3-MSG~ Documem 1 Filed 06/21/19 Page 78 of 86

PAGE 51
GIC 04135 70 76 90A

HO~208PA (07-72)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WATER BACKUP OR SUMP PUMP OVERFLOW

Pennsylvania

SECTION 1!

This endorsement applies to PROPERTY WE
COVER - Dwelling Protection, Other
Structures Protection, Personal Property
Protection and Loss of Use Protection,

The following additional coverage is added:
We insure for direct, physical loss caused by:

|. Water or water~borne material which flows
into the plumbing system of your dwelling
or other structures through sewers or
drains: located off the “residence
premises”; or

2, Water which overflows from a sump pump
or sump well with a sump pump designed
to drain subsurface water from the
foundation area even if such overflow

’ results from the mechanical breakdown of
the sump pump or a disruption in power.
This coverage does not apply to direct
physical loss of the sump pump, or related
equipment, which is caused by mechanical
breakdown.

This coverage does not apply to loss caused
directly or indirectly by the following,
regardiess of whether any other causes or
avents act concurrently or in any sequence with
the excluded event toe produce the loss:

A general condition of flooding meaning a
temporary condition of complete inundation
of:

a. two or more acres of normally dry land
area; or

b. two or more properties

that includes the inundation of the part of
the "residence premises” where the
“jnsured’s” dwelling is located. This applies
even if there is a mechanical breakdown or
a disruption of power.

HO-208PA (07-12)

AMOUNT OF INSURANCE

$10,000 is the mast we will pay for any one
loss whether resulting from a single condition
or Series of related conditions.

SECTION | - LOSSES WE DO NOT COVER

For loss covered by this endorsement, if your
policy is the:

HO-3R or HO~UR only:

LOSSES WE DO NOT COVER UNDER
DWELLING PROTECTION AND OTHER
STRUCTURES PROTECTION, item 1.g. is deleted
and replaced by the following:

g. latent defect, inherent vice, or any quality
of the property that causes it to damage or
destroy itself;

HO-GR:

If your policy includes the Unit-Owners
Goverage A ~ Special Dwelling Protection
endorsement, LOSSES WE DO NOT COVER
UNDER DWELLING PROTECTION, item 1.g. is
deleted and replaced by the following:

g. latent defect, inherent vice, or any quality
of the’ property that causes it to damage or
destroy itself; ,

If the policy includes the Special Personal
Property Coverage endorsement, under
LOSSES WE DO NOT COVER, item r. is deleted
and replaced by the following:

r. latent defect, inherent vice, or any quality

of the property that causes it to damage or
destroy itself;

88679-0212__03
Page 1 of 2

Case ID: 190502023

|,08GFHL.000147,0031,0028,0,000000.2.

 

 
 

Except to the extent of additional coverage
provided by the terms of this endorsement,
Water Damage is excluded as provided in
HO=3R & HO-SR:

LOSSES WE DO NOT COVER UNDER

DWELLING PROTECTION, OTHER STRUCTURES

PROTECTION AND PERSONAL PROPERTY
PROTECTION 1.c. Water Damage.

Exclusion 1.d. Power Failure is deleted and
replaced by the following:

d. Power Failure, meaning the failure of
power or other utility service if the failure
takes place off the residence premises
except as provided in ADDITIONAL
COVERAGES, Refrigerated Products and
Water Backup or Sump Pump Overflow.

Except to the extent of additional coverage
provided by the terms of this endorsement,
Water Damage is excluded as provided in

HO-6R:

LOSSES WE DO NOT COVER UNDER
DWELLING PROTECTION AND PERSONAL
PROPERTY PROTECTION 1.c. Water Damage.

Exclusion 7.d. Power Failure is deleted and
replaced by the following:

d. Power Failure, meaning the failure of
power or other utility service if the failure
takes place off the residence premises
except as provided in ADDITIONAL
COVERAGES, Refrigerated Products and
Water Backup or Sump Pump Overflow.

“~USAADSZSTESOMNOIEESTOASe Z.19-CV-02Z/23-MSG Document Filed 06/21/19 Page 79 of 86

PAGE 52
GIc 04135 70 76 JOA

Except as specifically modified in this
endorsement, all provisions of the policy to
which this encorsement is attached also apply

to this endorsement

Term Premium NO CHARGE

Copyright, USAA, 2012. All rights reserved.
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

HO-208PA (07-12)

Page 2 of 2

Case ID: 190502023

 

 
 

 

USAADS2S T9SSSOOSESAC AEC 2:19-Cv-02/23-MSG Document 1 Filed 06/21/19: Page 80 of 86:

. , PAGE 53
So . Gic ' Oh135 70 76 SOA

FRAUD WARNING

Any person who knowingly and with intent to defraud any insurance company or other person files an
application for insurance or statement of claim containing any materially false information or conceals
for the purpose of misleading, information concerning any fact material thereto commits a fraudulent
insurance act, which is a crime and subjects such person to criminal and civil penalties.

 

66602-0307
PAFRDP(O1) 3-07 ~ Page 1 of 1

Case ED: 190502023

 

 
 

USAADBESTSSEHONSECRSUASE 2:19-CV-02723-MSG Document1 Filed 06/21/19 Page 81 of 86

PAGE 54
GIic 04135 70 76° = gdA

Your Home Characteristics

Our mission at USAA is to help protect your financial security. One way we do this is by helping you
determine if you're adequately covered in the event of a loss. We can calculate the minimum rebuilding
cost of your home based on your home characteristics, but only you can decide if this is enough
coverage, Our estimates are based on average construction costs and labor costs for geographic
areas and may not reflect the unique features of your.home or the area you live in,

On the back of this page, you'll find your home characteristics. If any of the information is incorrect, .
the rebuilding cost may be affected, so please revise any inaccuracies by: .

* Logging on to usaa.com, selecting your policy and then Home Characteristics, or
* Calling us at 210-53 1-USAA (8722), our mobile shortcut #8722 or 800-531-8722.

Should 1 adjust tha coverage on my flood or wind policy?

* If you have a separate flood or wind policy for this property, please call your agent or insurer to
confirm that your coverage is adequate. For flood or wind policies serviced by the USAA Insurance
Agency, please call us at the numbers listed above. Wind coverage is available in Alabama, Florida,

North Carolina, South Carolina, Texas and Mississippi.

60321-1015
Page 1 of 2

Case ID: 190502023

60321(04) Rev. 10-15

 

 
 

 

 

BEWESS 2.19-cv-U2/25-MSG Document 1 Filed 06/21/19 Page 82 of 86

LAST PAGE -55
GIC 04135 70 76 90A

Your Home Characteristics

YEAR BUILT: 1925
*TOTAL SQUARE FOOTAGE: 1354
NUMBER OF STORIES: 2.0

*Total Square Footage:
Includes: Additions and Finished Attic Space
Excludes: Basementa and Built-in or Attached Garages

GENERAL SHAPE AND STYLE: STANDARD
EXTERIOR FINISHES & FEATURES: STANDARD
INTERIOR FINISHES & FEATURES: STANDARD
KITCHENS AND BATHS: STANDARD
EXTERIOR WALL CONSTRUCTION: BRICK VENEER (50%),
STUCCO OVER FRAME (50%)
FOUNDATION TYPE: BASEMENT (100%)
ROOF TYPE: SLATE
YEAR ROOF INSTALLED/REPLACED: 2016 ;
GARAGE OR CARPORT TYPE/STYLE: BASEMENT - 1 CAR
FLOGR COVERING MATERIALS: HARDWOOD — PLANK (80%), CARPET (10%),
TILE ~ CERAMIC (10%)
NUMBER OF BATHROOMS: FULL 2
FIREPLACES: NONE

60321(04) Rev. 10-15

 

Page 2 of 2

Case ID: 190502023

L,03GFHL.000147.0031.0031,1.000000.Z.

 
Case 2:19-cv-02723-MSG Document1 Filed 06/21/19 Page 83 of 86

EXHIBIT
USPS.com® - USPS Trekgg®Reglisy-02723-MSG Document 1 tRHdeP OS rsEy/IOY spa yEKGanGiraeetion?tLabels701 90160...

U S PS Tra Cc ki n g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package -+

Remove

Tracking Number: 70190160000057956273

Expected Delivery on

THURSDAY

23 So19@ 2. 0OOpme®

Y Delivered

May 23, 2019 at 7:54 am

Delivered
SAN ANTONIO, TX 78265

yoeqpss

Get Updates \Y

 

Text & Email Updates

 

Tracking History

 

Product Information

 

See Less

1 of 3 6/21/2019, 3:09 PM
USPS.com® - USPS Tratjng®Ragligy-02723-MSG Document 1 htPHéepaeyspecravePagexG qn Gmgig tion ?tLabels=70190160...

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (hittps://www.usps.com/faqs/uspstracking-faqs.htm)

yoeqpss—

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:
e See images” of incoming mail.
e Automatically track the packages you're expecting.

e Set up email and text alerts so you don't need to enter tracking numbers.

e Enter USPS Delivery Instructions” for your mail carrier.

Sign Up (https://reg.usps.com

/entreg

*NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes

2 of 3 6/21/2019, 3:09 PM
Tracl

see ers eSB TE!EV-02723-MSG Document 1 PFREPOSHSATIO™ Bayes

anti Action?tLabels=70 190160...

and mailpieces that are processed thrgugh, USPS automated equipment. ,

yorqpae

3 of 3 6/21/2019, 3:09 PM
